Exhibit 10.2

 

 

 

TRUST INDENTURE

between

THE CITY OF GRAND ISLAND, NEBRASKA

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as trustee

$7,000,000

The City of Grand Island, Nebraska

Solid Waste Disposal Facilities Revenue Bonds

(Microgy Grand Island, LLC Project) Series 2008

Dated as of June 1, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I

DEFINITIONS

   3 ARTICLE II THE BONDS

Section 2.01.

  

Amount, Terms and Issuance of Bonds

   9

Section 2.02.

  

Designation, Denominations, Maturity and Form

   10

Section 2.03.

  

Registered Bonds Required; Bond Registrar and Bond Register

   10

Section 2.04.

  

Transfer and Exchange

   11

Section 2.05.

  

Execution

   11

Section 2.06.

  

Authentication; Authenticating Agent; Delivery of Bonds

   12

Section 2.07.

  

Payment of Principal and Interest; Interest Rights Preserved

   13

Section 2.08.

  

Persons Deemed Owners

   14

Section 2.09.

  

Mutilated, Destroyed, Lost or Stolen Bonds

   15

Section 2.10.

  

Temporary Bonds

   16

Section 2.11.

  

Cancellation of Surrendered Bonds

   16

Section 2.12.

  

Limited Obligation

   16

Section 2.13.

  

Book Entry System

   16

Section 2.14.

  

Payments to Securities Depository; Payments to Beneficial Owners

   18

Section 2.15.

  

CUSIP Numbers

   19 ARTICLE III

APPLICATION OF BOND PROCEEDS

   19 ARTICLE IV DEBT SERVICE RESERVE FUND

Section 4.01.

  

Creation of Debt Service Reserve Fund

   19

Section 4.02.

  

Replenishment of Debt Service Reserve Fund

   19 ARTICLE V CONSTRUCTION FUND

Section 5.01.

  

Creation of Construction Fund

   20

Section 5.02.

  

Disbursements From Construction Fund

   20

Section 5.03.

  

Balance in Construction Fund

   20

Section 5.04.

  

Acceleration of Bonds

   20



--------------------------------------------------------------------------------

ARTICLE VI BOND FUND

Section 6.01.

  

Revenues To Be Paid Over to the Trustee

   20

Section 6.02.

  

Bond Fund

   20

Section 6.03.

  

Revenues To Be Held for All Bondholders; Certain Exceptions

   21

Section 6.04.

  

Amounts Remaining in Bond Fund

   21 ARTICLE VII MAINTENANCE RESERVE FUND

Section 7.01.

  

Creation of Maintenance Reserve Fund

   22

Section 7.02.

  

Disbursements From Maintenance Reserve Fund

   22 ARTICLE VIII INVESTMENT OR DEPOSIT OF MONEYS

Section 8.01.

  

Deposits

   22

Section 8.02.

  

Investment of Bond Fund and Debt Service Reserve Fund

   22

Section 8.03.

  

Investment of Moneys in the Construction Fund and Maintenance Reserve Fund

   23

Section 8.04.

  

No Liability for Investments

   25

Section 8.05.

  

Covenants Regarding Rebate

   25 ARTICLE IX REDEMPTION OF BONDS

Section 9.01.

  

Bonds Subject to Redemption

   27

Section 9.02.

  

Company Direction of Optional Redemption

   29

Section 9.03.

  

Selection of Bonds To Be Called for Redemption; Partial Redemption

   29

Section 9.04.

  

Notice of Redemption

   29 ARTICLE X COVENANTS OF THE ISSUER

Section 10.01.

  

Payment of Principal of, Redemption Premium, if Any, and Interest on Bonds;
Appointment of Paying Agent

   31

Section 10.02.

  

Compliance With Laws

   32

Section 10.03.

  

Enforcement of Agreement; Prohibition Against Amendments of Agreement; Notice of
Default

   32

Section 10.04.

  

Further Assurances

   32

Section 10.05.

  

Administration Expenses

   33

Section 10.06.

  

Moneys To Be Held in Trust

   33

Section 10.07.

  

Rights of Company Under Agreement

   33

 

ii



--------------------------------------------------------------------------------

ARTICLE XI EVENTS OF DEFAULT AND REMEDIES

Section 11.01.

  

Events of Default Defined

   33

Section 11.02.

  

Acceleration and Annulment Thereof

   34

Section 11.03.

  

Other Remedies

   35

Section 11.04.

  

Legal Proceedings by Trustee

   35

Section 11.05.

  

Discontinuance of Proceedings by Trustee

   35

Section 11.06.

  

Majority Holders May Direct Proceedings

   35

Section 11.07.

  

Limitations on Actions by Bondholders

   36

Section 11.08.

  

Trustee May Enforce Rights Without Possession of Bonds

   36

Section 11.09.

  

Remedies Not Exclusive

   36

Section 11.10.

  

Delays and Omissions Not To Impair Rights

   36

Section 11.11.

  

Application of Moneys in Event of Default

   36

Section 11.12.

  

Trustee and Bondholders Entitled to All Remedies Under the Act

   37 ARTICLE XII THE TRUSTEE

Section 12.01.

  

Acceptance of Trust

   37

Section 12.02.

  

No Responsibility for Recitals, Etc

   37

Section 12.03.

  

Trustee May Act Through Agents; Answerable Only for Willful Misconduct or
Negligence

   37

Section 12.04.

  

Compensation

   38

Section 12.05.

  

Notice of Default; Right To Investigate

   38

Section 12.06.

  

Obligation To Act

   38

Section 12.07.

  

Reliance

   39

Section 12.08.

  

Trustee May Deal in Bonds

   39

Section 12.09.

  

Resignation of Trustee

   39

Section 12.10.

  

Removal of Trustee

   39

Section 12.11.

  

Appointment of Successor Trustee

   39

Section 12.12.

  

Qualification of Successor

   40

Section 12.13.

  

Instruments of Succession

   40

Section 12.14.

  

Merger of Trustee

   40

Section 12.15.

  

Trustee Not Required To Expend or Risk Own Funds

   40

Section 12.16.

  

Right of Trustee To Pay Taxes and Other Charges

   40

Section 12.17.

  

Trust Estate May Be Vested in Separate or Co-Trustee

   40

Section 12.18.

  

Reliance Upon Counsel

   41

Section 12.19.

  

No Implied Duties

   41

Section 12.20.

  

No Responsibility for Securities Laws

   41

Section 12.21.

  

No Responsibility for Yield Covenants

   42

Section 12.22.

  

No Responsibility for Filings

   42

Section 12.23.

  

Pledge Agreement

   42

Section 12.24.

  

Trustee Notices

   42

 

iii



--------------------------------------------------------------------------------

ARTICLE XIII THE PAYING AGENT

Section 13.01.

  

The Paying Agent

   42

Section 13.02.

  

Notices

   43 ARTICLE XIV

ACTS OF BONDHOLDERS; EVIDENCE OF OWNERSHIP

   43 ARTICLE XV AMENDMENTS AND SUPPLEMENTS

Section 15.01.

  

Amendments and Supplements Without Bondholders’ Consent

   44

Section 15.02.

  

Amendments With Bondholders’ Consent

   45

Section 15.03.

  

Amendment of Agreement

   45

Section 15.04.

  

Amendment of Guaranty

   45

Section 15.05.

  

Trustee Authorized To Join in Amendments and Supplements; Reliance on Counsel

   45

Section 15.06.

  

Consent of Company

   45 ARTICLE XVI

DEFEASANCE

   46 ARTICLE XVII MISCELLANEOUS

Section 17.01.

  

No Personal Recourse

   47

Section 17.02.

  

Deposit of Funds for Payment of Bonds

   47

Section 17.03.

  

No Rights Conferred on Others

   47

Section 17.04.

  

Severability

   47

Section 17.05.

  

Notices

   48

Section 17.06.

  

Successors and Assigns

   49

Section 17.07.

  

Headings for Convenience Only

   49

Section 17.08.

  

Counterparts

   49

Section 17.09.

  

Applicable Law

   49

Section 17.10.

  

Notice of Change

   49

Section 17.11.

  

Payments Due on Non-Business Days

   49

EXHIBIT A

  

FORM OF BOND

  

 

iv



--------------------------------------------------------------------------------

TRUST INDENTURE

THIS TRUST INDENTURE dated as of June 1, 2008 (this “Indenture”) is by and
between THE CITY OF GRAND ISLAND, NEBRASKA, a political subdivision duly
organized and existing under the laws of the State of Nebraska (herein called
the “Issuer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (in its capacity herein, together with any successors in such
capacity, called the “Trustee”),

W I T N E S S E T H :

WHEREAS, pursuant to law, and particularly the Nebraska Industrial Development
Act, Chapter 13, Article 11, Reissue Revised Statutes of Nebraska, 1997, as
amended, the Issuer is empowered to finance the acquisition, construction,
improving and equipping of industrial solid waste disposal facilities and to
issue its industrial development revenue bonds for such purpose; and

WHEREAS, a Sublease Agreement, dated as of June 1, 2008 (the “Sublease”),
relating to the Project Site (hereinafter defined), has been duly executed
between Microgy Grand Island, LLC, a limited liability company organized and
existing under and by virtue of the laws of the State of Nebraska (the
“Company”), as sublessor, and the Issuer, as sublessee; and

WHEREAS, a Lease Agreement, dated as of June 1, 2008 (the “Agreement”), relating
to the Bonds and the Project (each hereinafter defined), has been duly executed
between the Issuer, as lessor, and the Company, as lessee; and

WHEREAS, the recitals and provisions of the Agreement are incorporated herein as
if set forth in their entirety, and the capitalized terms of this Indenture not
otherwise defined herein shall have the same meanings, and shall be defined, as
set forth in the Agreement and the Bond Ordinance (hereinafter defined); and

WHEREAS, the City Council of the Issuer duly adopted an Ordinance authorizing
the issuance of The City of Grand Island, Nebraska Solid Waste Disposal
Facilities Revenue Bonds (Microgy Grand Island, LLC Project) Series 2008 (the
“Bonds”); the execution of this Indenture, the Agreement, the Sublease, a Tax
Regulatory Agreement and a Bond Purchase Agreement; approval of a Limited
Offering Memorandum and a Guaranty; and other matters in connection therewith
(together with any amendment or supplement to such resolution as authorized
therein, hereinafter called the “Bond Ordinance”); and

WHEREAS, the Bond Ordinance authorized the issuance of the Bonds for the purpose
of providing financing to the Company to pay the costs of acquiring,
constructing, improving and equipping certain solid waste disposal facilities
described in Exhibit A to the Agreement; and

WHEREAS, the Bonds, and the interest thereon, are and shall be payable from and
secured by a first and superior lien on and pledge of the payments designated as
“Rent Payments” to be made by the Company pursuant to the Agreement in amounts
sufficient to pay and redeem, and provide for the payment of the principal of,
premium, if any, and interest on, the Bonds, when due, and the fees and expenses
of and other amounts due to the Trustee and any paying agent for the Bonds, all
as required by the Bond Ordinance; and



--------------------------------------------------------------------------------

WHEREAS, the Trustee has agreed to accept the trusts herein created upon the
terms herein set forth; and

WHEREAS, all other things necessary to make the Bonds, when issued, executed and
delivered by the Issuer and authenticated pursuant to this Indenture, the valid,
legal and binding limited obligations of the Issuer, and to constitute this
Indenture a valid pledge of the Revenues (as hereinafter defined) and other
amounts pledged hereunder as security for the payment of the principal of,
redemption premium, if any, and interest on the Bonds authenticated and
delivered under this Indenture, have been performed, and the creation, execution
and delivery of this Indenture and the creation, execution and issuance of the
Bonds, subject to the terms hereof, have in all respects been duly authorized;

NOW, THEREFORE, THIS INDENTURE WITNESSETH that to provide for the payment of
principal of, redemption premium, if any, and interest on all Bonds issued and
outstanding under this Indenture, and in order to secure the rights of the
Bondholders and the performance of the covenants contained in the Bonds, the
Agreement and herein, the Issuer does hereby pledge, transfer and assign unto
the Trustee, its successors in the trust and its assigns forever (a) all of the
right, title and interest of the Issuer in and to the Revenues, (b) the
Agreement and all right, title and interest of the Issuer under and pursuant to
the Agreement, insofar as they relate to all Bonds issued and outstanding under
this Indenture (except for the Unassigned Rights (as defined herein)),
including, without limitation, all of the right, title and interest of the
Issuer in and to payments to be received under and pursuant to and subject to
the provisions of the Agreement, and (c) all amounts on deposit in the Bond Fund
(including the Lockbox Account therein), the Construction Fund, the Debt Service
Reserve Fund or other funds created under this Indenture (other than the Rebate
Fund and the Maintenance Reserve Fund, which are not pledged hereunder and do
not constitute security for the Bonds) (collectively, the “Trust Estate”);
provided, however, that nothing in the Bonds or in this Indenture shall be
construed as pledging the general credit or taxing powers of the Issuer or the
State of Nebraska, nor shall this Indenture or the Bonds constitute or give rise
to a pecuniary liability of the Issuer.

TO HAVE AND TO HOLD all of the same hereby conveyed and assigned, or agreed or
intended so to be, to the Trustee and its successors in said trust and to it and
its assigns forever.

IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the equal
and proportionate benefit, security and protection of all holders and owners of
the Bonds issued under and secured by this Indenture without privilege,
preference, priority or distinction as to the lien or otherwise of any of the
Bonds over any of the other Bonds.

PROVIDED, HOWEVER, that if the Issuer, its successors or assigns shall well and
truly pay, or cause to be paid, the principal of, redemption premium, if any,
and interest on the Bonds due or to become due thereon, at the times and in the
manner mentioned in the Bonds, according to the true intent and meaning thereof,
and shall cause the payments to be made into the Bond Fund as required under
Article VI hereof, or shall provide, as permitted hereby, for the payment
thereof by depositing with the Trustee the entire amount due or to become due
thereon, and shall well and truly keep, perform and observe all the covenants
and conditions pursuant to

 

2



--------------------------------------------------------------------------------

the terms of this Indenture to be kept, performed and observed by it, and shall
pay or cause to be paid to the Trustee all sums of money due or to become due in
accordance with the terms and provisions hereof, then upon such final payments
this Indenture and the rights hereby granted shall cease, terminate and be void;
otherwise this Indenture to be and remain in full force and effect.

THIS INDENTURE FURTHER WITNESSETH, and it is expressly declared, that all Bonds
issued and secured hereunder are to be issued, authenticated and delivered, and
all said Revenues and receipts hereby pledged and assigned are to be dealt with
and disposed of under, upon and subject to the terms, conditions, stipulations,
covenants, agreements, trusts, uses and purposes hereinafter expressed, and the
Issuer has agreed and covenanted, and does hereby agree and covenant, with the
Trustee and with the respective holders and owners, from time to time, of the
Bonds, as follows (provided that, in the performance of the agreements of the
Issuer herein contained, any obligation it may thereby incur for the payment of
money shall not be a general debt on its part or a charge against its general
credit but shall be payable solely from the Trust Estate, including the
Revenues):

ARTICLE I

DEFINITIONS

Unless otherwise defined herein, all words and phrases defined in the preamble
hereto or in Article I of the Agreement shall have the same meaning in this
Indenture. In this Indenture and any indenture supplemental hereto (except as
otherwise expressly provided for or unless the context otherwise requires) the
singular includes the plural, the masculine includes the feminine, and each of
the following terms shall have the following meanings:

“Act” means the Nebraska Industrial Development Act, Chapter 13, Article 11,
Reissue Revised Statutes of Nebraska, 1997, as amended.

“Administration Expenses” means amounts payable pursuant to Sections 6.02(b) and
6.09 of the Agreement.

“Affiliate” of any Person means any other Person who, directly or indirectly,
controls or is controlled by or is under common control with such other Person.

“Agreement” means the Lease Agreement, dated as of June 1, 2008, between the
Issuer, as lessor, and the Company, as lessee, which relates to the Bonds,
including all amendments thereof or supplements thereto.

“Authenticating Agent” means the Trustee and any agent so designated in and
appointed pursuant to Section 2.06 hereof.

“Authorized Company Representative” means the Company’s Manager or the Chief
Executive Officer, President, Chief Financial Officer, General Counsel,
Treasurer or any Assistant Treasurer, or Secretary or any Assistant Secretary of
EPC or such Persons at any time designated to act on behalf of the Company, such
designation in each case to be evidenced by a certificate furnished to the
Issuer and the Trustee containing the specimen signature of such Person and
signed on behalf of the Company by its Manager or such Chief Executive Officer,
President, Chief Financial Officer, General Counsel, Treasurer or any Assistant
Treasurer, Secretary or any Assistant Secretary authorized to act on behalf of
the Company. Such certificate may designate an alternate or alternates.

 

3



--------------------------------------------------------------------------------

“Authorized Denominations” means the denominations for the Bonds set forth in
Section 2.02 hereof.

“Bond” means any bond or bonds authenticated and delivered under this Indenture.

“Bond Counsel” means Kutak Rock LLP or such other firm of attorneys of
nationally recognized standing in the field of law relating to municipal bond
law and the excludability of interest on state or local bonds from gross income
of the owners of the Bonds for purposes of federal income taxation, selected by
the Company and acceptable to the Trustee and the Issuer.

“Bond Fund” means the fund by that name created and established in Section 6.02
of this Indenture.

“Bond Owner,” “Bondowner,” “Owner,” “owner,” “Bondholder,” “bondholder,”
“holder,” “Registered Owner,” “registered owner” or “owner of the Bonds” means
the person listed on the Bond Register as the registered owner of any Bond.

“Bond Register” and “Bond Registrar” shall have the respective meanings
specified in Section 2.03 hereof.

“Business Day” means any day other than (a) a Saturday, Sunday or legal holiday
or a day on which banking institutions in the City of New York, New York, or in
the cities in which the Principal Offices of the Trustee or the Paying Agent are
located are required or authorized by law or executive order to close or (b) a
day on which The New York Stock Exchange is closed.

“Code” means the Internal Revenue Code of 1986, as amended, and the rulings and
regulations (including temporary and proposed regulations) promulgated
thereunder or, to the extent applicable, under the Internal Revenue Code of
1954, as amended.

“Company” means Microgy Grand Island, LLC, a Nebraska limited liability company,
and its successors and assigns as permitted under the Agreement.

“Construction Fund” means the fund by that name created and established in
Section 5.01 of this Indenture.

“Counsel” means an attorney at law or law firm (who may be counsel for the
Issuer or the Company).

“Debt Service Account” means the account of the Bond Fund by that name created
and established pursuant to Section 6.02 of this Indenture.

“Debt Service Reserve Fund” means the fund by that name created and established
in Section 4.01 of this Indenture.

 

4



--------------------------------------------------------------------------------

“Debt Service Reserve Requirement” means $700,000.

“Default” means any event which with the giving of notice or the lapse of time
or both would constitute an Event of Default.

“DTC” means The Depository Trust Company, New York, New York.

“DTC Letter of Representations” means the blanket issuer letter of
representations from the Issuer to DTC.

“DTC Participant” means (a) any person for which, from time to time, DTC, or, in
the event that a successor Securities Depository to DTC is acting as such under
Section 2.13 hereof, such successor Securities Depository effectuates book-entry
transfers and pledges of securities pursuant to the book-entry system referred
to in Section 2.13 hereof or (b) any securities broker or dealer, bank, trust
company or other person that clears through or maintains a custodial
relationship with the person referred to in (a).

“Electronic Notice” means notice transmitted through a time-sharing terminal
(promptly confirmed in writing) or facsimile machine, if operative, as between
any two parties, or, if not operative, in writing or by telephone (promptly
confirmed in writing).

“Event of Default” means any of the events specified in Section 11.01 hereof to
be an Event of Default.

“Extraordinary Services” and “Extraordinary Expenses” mean, respectively, all
services rendered and all reasonable expenses properly incurred and charged by
the Trustee or any of its agents under the Indenture, other than Ordinary
Services and Ordinary Expenses.

“Facility” means the solid waste disposal facilities identified on Exhibit A to
the Agreement.

“Favorable Opinion” means an opinion of Bond Counsel addressed to the Issuer,
the Company and the Trustee and stating, unless otherwise specified herein, that
the action proposed to be taken is authorized or permitted by the Act and this
Indenture and will not, in and of itself, adversely affect the excludability
from gross income for federal income tax purposes of interest on the Bonds
(other than as held by a “substantial user” of the Project or a “related person”
within the meaning of the Code).

“Fitch” means Fitch Ratings or any successor thereto maintaining a rating on the
Bonds.

“Governmental Obligations” means (a) direct obligations of the United States of
America, (b) obligations the timely payment of the principal of and interest on
which is fully and unconditionally guaranteed by the United States of America
and (c) certificates, depositary receipts or other instruments which evidence a
direct ownership interest in obligations described in clause (a) and (b) above
or in any specific interest or principal payments due in respect thereof;
provided, however, that the custodian of such obligations or specific interest
or principal payments shall be a bank or trust company organized under the laws
of the United States of America or of any state or territory thereof or of the
District of Columbia, with a combined capital stock, surplus and undivided

 

5



--------------------------------------------------------------------------------

profits of at least $50,000,000; and provided, further, that except as may be
otherwise required by law, such custodian shall be obligated to pay to the
holders of such certificates, depositary receipts or other instruments the full
amount received by such custodian in respect of such obligations or specific
payments and shall not be permitted to make any deduction therefrom.

“Guarantor” means (a) Microgy Grand Island, LLC, a Nebraska limited liability
company, and its successors and assigns, and (b) any surviving, resulting or
transferee entity as provided in the Guaranty.

“Guaranty” means the Guaranty Agreement dated as of June 1, 2008, from the
Guarantor, as guarantor, to the Trustee, wherein the Guarantor guarantees the
payment of principal of, premium, if any, and interest on the Bonds, including
all amendments thereof or supplements thereto.

“Indenture” means this Trust Indenture, including all amendments hereof and
supplements hereto.

“Interest Payment Date” means each June 1 and December 1, commencing December 1,
2008.

“Issue Date” means the date on which the Bonds are first authenticated and
delivered to the Underwriter against payment therefor.

“Issuer” means The City of Grand Island, Nebraska, a political subdivision duly
organized and existing under the laws of the State of Nebraska, and its
successors and assigns.

“Lockbox Account” means the account of the Bond Fund by that name created and
established pursuant to Section 6.02 of this Indenture.

“Maintenance Reserve Fund” means the fund by that name created and established
in Section 7.01 of this Indenture.

“Majority Holders” means the owners of a majority in principal amount of the
Bonds Outstanding.

“Maturity Date” means June 1, 2023.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto
maintaining a rating on the Bonds.

“Ordinary Services” and “Ordinary Expenses” mean, respectively, the services
normally rendered, and those expenses normally incurred, by a trustee under
instruments similar to this Indenture, but not those services (other than
drawing on a credit facility, if any) rendered and those expenses incurred in
anticipation of or following the occurrence and the continuation of an Event of
Default under Section 11.01 hereof.

 

6



--------------------------------------------------------------------------------

“Outstanding” or “outstanding,” means, when used with reference to the Bonds, as
of the time in question, all Bonds authenticated and delivered under this
Indenture, except:

(a) Bonds theretofore cancelled or required to be cancelled under Section 2.11
hereof;

(b) Bonds which are deemed to have been paid in accordance with Article XVI
hereof;

(c) Bonds in substitution for which other Bonds have been authenticated and
delivered pursuant to Article II hereof and Bonds paid pursuant to
Section 2.09(a) hereof;

(d) Bonds registered in the name of the Issuer; and

(e) For purposes of any consent, request, demand, authorization, direction,
notice, waiver or other action to be taken by the holders of a specified
percentage of outstanding Bonds hereunder, all Bonds held by or for the account
of the Issuer or the Company, except that for purposes of any such consent,
request, demand, authorization, direction, notice, waiver or action the Trustee
shall be obligated to consider as not being outstanding only Bonds known by a
Responsible Officer of the Trustee by actual notice thereof to be so held.

In determining whether the owners of a requisite aggregate principal amount of
Bonds outstanding have concurred in any request, demand, authorization,
direction, notice, consent or waiver under the provisions hereof, Bonds owned by
the Company (unless all of the outstanding Bonds are then owned by the Company)
shall be disregarded for the purpose of any such determination. Notwithstanding
the foregoing, Bonds so owned which have been pledged in good faith shall not be
disregarded as aforesaid if the pledgee has established to the satisfaction of
the Bond Registrar the pledgee’s right so to act with respect to such Bonds and
that the pledgee is not the Company or an Affiliate thereof.

“Paying Agent” or “paying agent” means any national banking association, bank
and trust company or trust company appointed pursuant to Section 10.01 hereof.

“Person” means an individual, a corporation, a partnership, a joint venture, an
association, a joint-stock company, a trust, an unincorporated organization, a
limited liability company, a governmental body, a political subdivision, a
municipal corporation, a public corporation or any other group or organization
of individuals.

“Pledge Agreement” means the Pledge Agreement dated as of June 1, 2008 among the
Company, the Trustee and JBS Swift & Company, including all amendments thereof
or supplements thereto.

“Principal Office of the Paying Agent” means the office thereof designated in
Section 17.05 hereof or such other office as may be designated in writing to the
Trustee and the Issuer.

 

7



--------------------------------------------------------------------------------

“Principal Office of the Trustee” means the business address designated in
writing to the Issuer and the Company as the principal office of the Trustee for
its duties hereunder, and which initially shall be as specified in Section 17.05
hereof.

“Project” means the Facility, to the extent financed with proceeds of the Bonds,
as further described on Exhibit A to the Agreement.

“Project Site” means the real estate identified in Exhibit A attached to the
Agreement.

“Purchase Agreement” means, with respect to the Bonds, the Bond Purchase
Agreement dated July 22, 2008 among the Issuer, the Company and the Underwriter.

“Rating Service” means S&P, Moody’s and/or Fitch, according to which of such
rating agencies then rates the Bonds; and provided that if neither of such
rating agencies then rates the Bonds, the term “Rating Service” shall refer to
any national rating service (if any) which provides such rating.

“Rebate Fund” means the fund by that name created and established in
Section 8.05 of this Indenture.

“Record Date” means, as the case may be, the applicable Regular or Special
Record Date.

“Regular Record Date” means the close of business on the fifteenth day (whether
or not a Business Day) of the calendar month immediately preceding the Interest
Payment Date.

“Responsible Officer” means an officer of the Trustee who customarily handles
corporate trusts and is assigned to supervise this Indenture, and any other
officer of the Trustee to whom a matter is referred because of his knowledge of
and familiarity with the particular subject in question.

“Revenues” means (a) all amounts payable to the Trustee with respect to the
principal of, redemption price, if any, and interest on the Bonds (i) on deposit
in the Bond Fund, the Construction Fund and the Debt Service Reserve Fund from
the proceeds of the Bonds or obligations of the Issuer issued to refund the
Bonds or from any other source and (ii) paid by the Company as Rent Payments
under the Agreement (the sources for which Rent Payments shall include, without
limitation, amounts paid to or at the direction of the Company under the Biogas
Agreement or under any other biogas sale agreement to which the Company is party
and the proceeds of the sale of Credits by or on behalf of the Company),
(iii) paid by the Company in its capacity as Guarantor under the Guaranty, or
(iv) paid by the Company to replenish any deficiency in the Debt Service Reserve
Fund; (b) all receipts of the Trustee (including payments received by the
Trustee for deposit into the Lockbox Account of the Bond Fund pursuant to the
Company’s assignment under the Pledge Agreement of the Company’s rights to
payments under the Biogas Agreement) credited under the provisions of this
Indenture against amounts described in clause (a); and (c) investment income
with respect to any moneys held by the Trustee in the Bond Fund, the
Construction Fund and the Debt Service Reserve Fund.

 

8



--------------------------------------------------------------------------------

“Securities Depository” means any “clearing agency” registered under Section 17A
of the Securities Exchange Act of 1934, as amended.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto maintaining a rating on the Bonds.

“Special Record Date” means such date as may be fixed for the payment of
defaulted interest in accordance with Section 2.07 hereof.

“State” means the State of Nebraska.

“Tax Regulatory Agreement” means the Tax Regulatory Agreement dated as of
June 1, 2008 between the Issuer and the Company, including all amendments
thereof or supplements thereto.

“Trustee” means Wells Fargo Bank, National Association, and any successor
trustee or co-trustee serving as such hereunder.

“Unassigned Rights” means the rights of the Issuer under Sections 6.02(b), 6.08,
7.03 and 8.03(a) of the Agreement and the right to receive notices thereunder.

“Underwriter” means the initial underwriter of the Bonds, B.C. Ziegler and
Company d/b/a Ziegler Capital Markets.

The words “hereof,” “herein,” “hereto,” “hereby” and “hereunder” (except in the
form of Bond) refer to the entire Indenture. Unless otherwise noted, all Section
and Article references are to sections and articles in this Indenture.

ARTICLE II

THE BONDS

Section 2.01. Amount, Terms and Issuance of Bonds. The Bonds shall, except as
provided in Section 2.09 hereof, be in the aggregate principal amount of
$7,000,000 and shall contain substantially the terms recited in the form of bond
attached hereto as Exhibit A with such changes and variations as may be
necessary to conform to the provisions thereof. The Bonds shall be issued for
the purpose of providing all or a portion of the funds necessary to pay the
costs of acquiring, constructing, improving and equipping the Project and to
provide for Costs of Issuance and the satisfaction of the Debt Service Reserve
Requirement, as provided herein and in the Agreement. The Bonds may have such
additional legends thereon as shall be customary in the industry. No bonds other
than the Bonds may be issued under this Indenture. No Bonds may be issued under
this Indenture except in accordance with this Article.

Pursuant to recommendations promulgated by the Committee on Uniform Security
Identification Procedures, “CUSIP” numbers may be printed on the Bonds. The
Bonds may bear such endorsement or legend satisfactory to the Trustee as may be
required to conform to usage or law with respect thereto.

The Issuer may issue the Bonds upon the execution of this Indenture, and the
Trustee shall, at the Issuer’s written direction and upon satisfaction of the
provisions of Section 2.06(b) hereof, authenticate the Bonds and deliver them as
specified in the direction.

 

9



--------------------------------------------------------------------------------

Section 2.02. Designation, Denominations, Maturity and Form. The Bonds shall be
designated “The City of Grand Island, Nebraska Solid Waste Disposal Facilities
Revenue Bonds (Microgy Grand Island, LLC Project) Series 2008.”

Unless otherwise directed by the Issuer, the Bonds shall be numbered from R-1
upward, unless otherwise determined by the Trustee. Temporary Bonds issued
pursuant to Section 2.10 hereof shall be numbered from TR-1 upward, unless
otherwise determined by the Trustee.

All Bonds shall be dated as of June 1, 2008, but shall initially bear interest
from the Issue Date. The Bonds shall mature on the Maturity Date.

All Bonds shall be issued in denominations of $100,000 and integral multiples of
$5,000 in excess thereof.

Section 2.03. Registered Bonds Required; Bond Registrar and Bond Register. All
Bonds shall be issued in fully registered form. The Bonds shall be registered
upon original issuance and upon subsequent transfer or exchange as provided in
this Indenture.

The Issuer shall designate, at the direction of the Company, one or more persons
to act as “Bond Registrar” for the Bonds, provided that the Bond Registrar
appointed for the Bonds shall be either the Trustee, the Paying Agent or a
person which would meet the requirements for qualification as a successor
trustee imposed by Section 12.13. The Issuer hereby appoints the Trustee as the
initial Bond Registrar. Any Person other than the Trustee undertaking to act as
Bond Registrar shall first execute a written agreement, in form satisfactory to
the Trustee and the Company, to perform the duties of a Bond Registrar under
this Indenture, which agreement shall be filed with the Trustee and the Company.
The Paying Agent and Bond Registrar, in performing their respective duties
hereunder, shall be entitled to the same protective provisions in the
performance of their respective duties as are specified in Article XII of this
Indenture with respect to the Trustee hereunder to the same extent and as fully
for all intents and purposes as though the Paying Agent and Bond Registrar had
been expressly named therein in place of such Trustee and as though the
applicable provisions of Article XII of this Indenture had been set forth herein
at length.

The Bond Registrar shall act as registrar and transfer agent for the Bonds. The
Issuer shall cause to be kept at an office of the Bond Registrar a register
(herein sometimes referred to as the “Bond Register”) in which, subject to such
reasonable regulations as it, the Trustee or the Bond Registrar may prescribe,
the Issuer shall provide for the registration of the Bonds and for the
registration of transfers of the Bonds. The Issuer shall cause the Bond
Registrar to designate, by a written notification to the Trustee, a specific
office location (which may be changed from time to time, upon similar
notification) at which the Bond Register is kept.

The Bond Registrar shall at any time as reasonably requested by the Trustee, the
Paying Agent or the Company certify and furnish to the Trustee, the Paying
Agent, the Company and any Paying Agent as the Trustee shall specify, the names,
addresses and holdings of Bondholders and any other relevant information
reflected in the Bond Register, and the Trustee, the Remarketing Agent and any
such Paying Agent shall for all purposes be fully entitled to rely upon the
information so furnished to them and shall have no liability or responsibility
in connection with the preparation thereof.

 

10



--------------------------------------------------------------------------------

Section 2.04. Transfer and Exchange. Upon surrender for registration of transfer
of any Bond at the designated office of the Bond Registrar, the Issuer shall
execute and the Trustee or its Authenticating Agent shall authenticate and
deliver in the name of the transferee or transferees one or more new fully
registered Bonds of authorized denomination for the aggregate principal amount
which the Registered Owner is entitled to receive.

At the option of the owner, Bonds may be exchanged for other Bonds of any other
authorized denomination, of a like aggregate principal amount and accruing
interest at the same Interest Rate, upon surrender of the Bonds to be exchanged
at the designated office of the Bond Registrar. Whenever any Bonds are so
surrendered for exchange, the Issuer shall execute, and the Trustee or the
Authenticating Agent shall authenticate and deliver, the Bonds which the
Bondholder making the exchange is entitled to receive.

All Bonds presented for registration of transfer or exchange shall be
accompanied by a written instrument or instruments of transfer or authorization
for exchange, in form and with guaranty of signature satisfactory to the Bond
Registrar, duly executed by the owner or by his attorney duly authorized in
writing, and such documentation as the Bond Registrar shall reasonably require.

No service charge shall be made to a Bondholder for any exchange or registration
of transfer of Bonds, but the Issuer or the Bond Registrar may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto.

New Bonds delivered upon any registration of transfer or exchange shall be valid
obligations of the Issuer, evidencing the same debt as the Bonds surrendered,
shall be secured by this Indenture and shall be entitled to all of the security
and benefits hereof to the same extent as the Bonds surrendered.

Except as provided above, the Trustee shall not be required to effect any
transfer or exchange during the 15 days immediately preceding the date of
mailing of any notice of redemption or at any time following the mailing of any
such notice in the case of Bonds selected for such redemption.

Section 2.05. Execution. All the Bonds shall, from time to time, be executed on
behalf of the Issuer by the manual or facsimile signature of the Mayor of the
Issuer, and its seal (which may be in facsimile) shall be thereunto affixed (or
printed or engraved or otherwise reproduced thereon if in facsimile) and
attested by the manual or facsimile signature of the City Clerk of the Issuer.

If any of the officers whose manual or facsimile signatures shall be upon the
Bonds shall cease to be such officers of the Issuer before such Bonds shall have
been actually authenticated by the Trustee or delivered by the Issuer, such
Bonds nevertheless may be authenticated, issued and delivered with the same
force and effect as though the person or persons whose signature shall be upon
such

 

11



--------------------------------------------------------------------------------

Bonds had not ceased to be such officer or officers of the Issuer, and also any
such Bonds may be signed and sealed on behalf of the Issuer by those persons
who, at the actual date of the execution of such Bond, shall be the proper
officers of the Issuer, although at the nominal date of such Bonds any such
person shall not have been such officer of the Issuer.

Section 2.06. Authentication; Authenticating Agent; Delivery of Bonds.

(a) No Bond shall be valid for any purpose until the Certificate of
Authentication substantially in the form set forth in Exhibit A attached hereto
has been duly executed in accordance herewith by the Trustee. Such executed
Certificate of Authentication shall be conclusive proof that such Bond has been
duly authenticated and delivered under this Indenture and that the owner thereof
is entitled to the benefit of the trust hereby created.

If the Bond Registrar is other than the Trustee, the Trustee may appoint the
Bond Registrar as an Authenticating Agent with the power to act on the Trustee’s
behalf and subject to its direction in the authentication and delivery of Bonds
in connection with the registration of transfers and exchanges under
Section 2.04 hereof, and the authentication and delivery of Bonds by an
Authenticating Agent pursuant to this Section shall, for all purposes of this
Indenture, be deemed to be the authentication and delivery “by the Trustee.”

Any corporation or association into which any Authenticating Agent may be merged
or converted or with which it may be consolidated, or any corporation or
association resulting from any merger, consolidation or conversion to which any
Authenticating Agent shall be a party, or any corporation or association
succeeding to all or substantially all of the corporate trust business of any
Authenticating Agent, shall be the successor of the Authenticating Agent
hereunder, if such successor corporation or association is otherwise eligible as
a Bond Registrar under Section 2.03, without the execution or filing or any
further act on the part of the parties hereto or the Authenticating Agent or
such successor corporation or association.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee, the Issuer and the Company. The Trustee may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent, the Issuer and the Company. Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time any Authenticating Agent shall cease to be eligible under this Section,
the Trustee may, with the consent of the Company (which shall not be
unreasonably withheld) appoint a successor Authenticating Agent, shall give
written notice of such appointment to the Issuer and shall mail notice of such
appointment to all owners of Bonds as the names and addresses of such owners
appear on the Bond Register.

(b) Upon the execution and delivery of this Indenture but not earlier than the
Issue Date, the Issuer shall execute and deliver to the Trustee and the Trustee
shall authenticate the Bonds and deliver them to the Underwriter as directed by
the Issuer as hereinafter provided in this Section. On the Issue Date, the Bonds
shall be initially registered in the name of Cede & Co., as nominee of DTC.

 

12



--------------------------------------------------------------------------------

(c) Prior to the delivery by the Trustee of the Bonds, there shall be filed with
the Trustee:

(i) A copy, duly certified by the City Clerk of Issuer, of the Bond Ordinance
adopted by the Issuer authorizing the issuance of the Bonds and the execution
and delivery of this Indenture, the Agreement, the Sublease, the Purchase
Agreement and the Tax Regulatory Agreement.

(ii) Original, executed counterparts of the Agreement, the Tax Regulatory
Agreement, the Sublease, the Guaranty, the Purchase Agreement, the Pledge
Agreement and this Indenture.

(iii) Certified copies of the Site Lease and the Biogas Agreement.

(iv) An executed request and authorization of the Issuer to the Trustee to
authenticate and deliver the Bonds to or on the order of the Underwriter. The
proceeds of the payment made pursuant to such request and authorization shall be
paid over to the Trustee and deposited in the Debt Service Account of the Bond
Fund, the Construction Fund and the Debt Service Reserve Fund pursuant to
Article III hereof.

Section 2.07. Payment of Principal and Interest; Interest Rights Preserved.

(a) Subject to the provisions relating to book-entry only set forth in
Section 2.13 hereof, the principal or redemption price of any Bond shall be
payable upon presentation and surrender of such Bond to the Principal Office of
the Paying Agent. The principal or redemption price of the Bonds shall be
payable in immediately available funds. Such payments shall be made to the
Registered Owner of the Bond so delivered, as shown in the Bond Register
maintained by the Bond Registrar.

(b) Each Bond shall accrue interest and be payable as to interest as follows:

(i) The Bonds shall accrue interest until the Maturity Date or date of prior
acceleration or redemption at the rate of 7.00% per annum accruing initially
from the Issue Date, and thereafter (A) from the date of authentication, if
authenticated on an Interest Payment Date to which interest has been paid or
duly provided for, or (B) from the last preceding Interest Payment Date to which
interest has been paid in full or duly provided for (or the Issue Date if no
interest thereon has been paid or duly provided for) in all other cases.

(ii) Subject to the provisions of paragraph (c) below, the interest due on any
Bond on any Interest Payment Date shall be paid to the Registered Owner of such
Bond as shown on the Bond Register as of the Regular Record Date. The amount of
interest so payable on any Interest Payment Date shall be computed on the basis
of a 360-day year of twelve 30-day months.

 

13



--------------------------------------------------------------------------------

(iii) All payments of interest on the Bonds shall be paid to the Registered
Owners entitled thereto by check mailed to the address of record as shown in the
Bond Register of such Registered Owner on the Interest Payment Date and to the
extent a Registered Holder owns Bonds in an amount exceeding $1,000,000 in
immediately available funds by wire transfer to a bank within the continental
United States or deposited to a designated account if such account is maintained
with the Paying Agent as directed by the Registered Owner in writing or as
otherwise directed in writing by the Registered Owner at least five Business
Days prior to each Interest Payment Date. Payments described in this
Section 2.07 shall be dependent upon there being immediately available funds on
deposit in the Bond Fund on the Interest Payment Date.

(iv) Interest due at the maturity or redemption of a Bond shall be paid only
upon presentation and surrender of each Bond.

(v) Interest on any Bond which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the person in whose
name that Bond is registered on the Regular Record Date for such interest.

(c) Any interest on any Bond which is payable, but is not punctually paid or
provided for, on any Interest Payment Date and within any applicable grace
period (herein called “Defaulted Interest”) shall forthwith cease to be payable
to the owner of such Bond on the relevant Regular Record Date by virtue of
having been such owner, and such Defaulted Interest shall be paid to the person
in whose name the Bond is registered at the close of business on a Special
Record Date to be fixed by the Trustee, such date to be no more than 15 or fewer
than 10 days prior to the date of proposed payment. The Trustee shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor to be mailed, first class postage prepaid, to each Bondholder at
his address as it appears in the Bond Register, not less than 10 days prior to
such Special Record Date.

(d) Subject to the foregoing provisions of this Section, each Bond delivered
under this Indenture upon registration of transfer of or exchange for or in lieu
of any other Bond shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such other Bond.

Section 2.08. Persons Deemed Owners. The Issuer, the Trustee, any Paying Agent,
the Bond Registrar and any Authenticating Agent may deem and treat the person in
whose name any Bond is registered in the Bond Register as the absolute owner
thereof (whether or not such Bond shall be overdue and notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Issuer, the Trustee, any Paying Agent, the Bond Registrar or the Authenticating
Agent) for the purpose of receiving payment of or on account of the principal
of, redemption premium, if any, and (subject to Section 2.07) interest on, such
Bond, and for all other purposes, and neither the Issuer, the Trustee, any
Paying Agent, the Bond Registrar nor the Authenticating Agent shall be affected
by any notice to the contrary. All such payments so made to any such Registered
Owner, or upon his order, shall be valid and, to the extent of the sum or sums
so paid, effectual to satisfy and discharge the liability for moneys payable
upon any such Bond.

 

14



--------------------------------------------------------------------------------

Section 2.09. Mutilated, Destroyed, Lost or Stolen Bonds.

(a) If any Bond shall become mutilated, lost, stolen or destroyed, the affected
Bondholder shall be entitled to the issuance of a substitute Bond only as
follows:

(i) in the case of a lost, stolen or destroyed Bond, the Bondholder shall
(A) provide written notice of the loss, theft or destruction to the Trustee
within a reasonable time after the Bondholder becomes aware of the loss, theft
or destruction, (B) request the issuance of a substitute Bond and (C) provide
evidence, satisfactory to the Trustee, of the ownership and the loss, theft or
destruction of the affected Bond;

(ii) in the case of a mutilated Bond, the Bondholder shall surrender the Bond to
the Trustee for cancellation;

(iii) in all cases, the Bondholder shall provide indemnity against any and all
claims arising out of or otherwise related to the issuance of substitute Bonds
pursuant to this Section 2.09 satisfactory to the Issuer, the Trustee and the
Company; and

(iv) in all cases, upon payment by the affected Bondholder of the reasonable
fees and expenses of the Trustee and the Issuer in connection with the issuance
of any such substitute Bond.

Upon compliance with the foregoing, a substitute Bond of like tenor and
denomination, executed by the Issuer, shall be authenticated by the Trustee or
Authenticating Agent and delivered to the Bondholder.

Notwithstanding the foregoing, the Trustee or Authenticating Agent shall not be
required to authenticate and deliver any substitute Bond for a Bond which has
been called for redemption or which has matured or is about to mature and, in
any such case, the principal, redemption price or Purchase Price and interest
then due or becoming due shall be paid by the Trustee or a Paying Agent in
accordance with the terms of the mutilated, lost, stolen or destroyed Bond
without substitution therefor.

(b) Every substituted Bond issued pursuant to this Section shall constitute an
additional contractual obligation of the Issuer and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Bonds duly issued hereunder.

(c) All Bonds shall be held and owned upon the express condition that the
foregoing provisions are exclusive with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Bonds, and shall preclude any and all other
rights or remedies, notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment of negotiable
instruments or investment or other securities without their surrender.

 

15



--------------------------------------------------------------------------------

Section 2.10. Temporary Bonds. Pending preparation of definitive Bonds, or by
agreement with the purchasers of all Bonds, the Issuer may issue, and, upon its
request, the Trustee or Authenticating Agent shall authenticate, in lieu of
definitive Bonds one or more temporary printed or typewritten Bonds of
substantially the tenor recited above in any Authorized Denomination. Upon
written request of the Issuer, the Trustee shall authenticate definitive Bonds
in exchange for and upon surrender of an equal principal amount of temporary
Bonds. Until so exchanged, temporary Bonds shall have the same rights, remedies
and security hereunder as definitive Bonds.

Section 2.11. Cancellation of Surrendered Bonds. Bonds surrendered for payment,
redemption, transfer or exchange and Bonds surrendered to the Trustee by the
Issuer or by the Company for cancellation shall be cancelled by the Trustee and
such cancelled Bonds shall be delivered to the Company.

Section 2.12. Limited Obligation. The Bonds shall not be general obligations of
the Issuer but limited obligations payable solely from the rents and other
amounts derived by the Issuer under the Agreement and any payments made by the
Guarantor under the Guaranty and shall be a valid claim of the respective owners
thereof only against the Bond Fund and other moneys held by the Trustee and the
amounts derived under the Agreement (except for amounts payable to the Issuer
under Sections 6.02(b), 6.08, 7.03 and 8.03(a) of the Agreement), which rents
and other amounts (except for amounts payable to the Issuer under
Sections 6.02(b), 6.08, 7.03 and 8.03(a) of the Agreement) are hereby pledged,
assigned and otherwise secured for the equal and ratable payment of the Bonds
and shall be used for no other purpose than to pay the principal of, premium, if
any, and interest on the Bonds, except as may be otherwise expressly authorized
in this Indenture. Neither the Issuer, the State nor any other political
subdivision of the State shall be obligated to pay the principal of such Bonds,
or the premium, if any, or the interest thereon or other costs incident thereto
except from the money pledged therefor under the terms of this Indenture and the
Agreement. The Bonds and the interest thereon shall never constitute an
indebtedness of the Issuer, the State or any political subdivision thereof
within the meaning of any state constitutional limitation and shall not
constitute or give rise to a pecuniary liability of the Issuer, the State or any
political subdivision thereof or a charge against its general credit or taxing
power.

Section 2.13. Book Entry System.

(a) DTC will act as the initial Securities Depository for the Bonds. The Bonds
shall be initially issued in the form of a single fully registered Bond
registered in the name of Cede & Co. (DTC’s nominee). So long as Cede & Co. is
the Registered Owner of the Bonds, as nominee of DTC, references herein to
Registered Owners, Bondholders or holders of the Bonds shall mean Cede & Co. and
shall not mean the beneficial owners of the Bonds.

(b) While DTC is the Securities Depository, the ownership interest of each of
the beneficial owners of the Bonds will be recorded through the records of a DTC
Participant. Transfers of beneficial ownership interests in the Bonds which are
registered in the name of Cede & Co. will be accompanied by book entries made by
DTC and, in turn, by the DTC Participants who act on behalf of the beneficial
owners of the Bonds.

 

16



--------------------------------------------------------------------------------

(c) With respect to Bonds registered in the name of the Securities Depository,
the Issuer, the Company, the Bond Registrar, the Paying Agent and the Trustee
shall have no responsibility or obligation to any person on behalf of whom such
Securities Depository holds an interest in the Bonds, except as provided in this
Indenture. Without limiting the immediately preceding sentence, the Issuer, the
Bond Registrar, the Paying Agent and the Trustee shall have no responsibility or
obligation with respect to (i) the accuracy of the records of the Securities
Depository with respect to any ownership interest in the Bonds, (ii) the
delivery to any person, other than a Bondholder, as shown on the Bond Register,
of any notice with respect to the Bonds, including any notice of redemption, or
(iii) the payment to any person, other than a Registered Owner, as shown in the
Bond Register of any amount with respect to principal of, redemption premium, if
any, or interest on the Bonds.

(d) Notwithstanding any other provisions of this Indenture to the contrary, the
Issuer, the Bond Registrar, the Paying Agent and the Trustee shall be entitled
to treat and consider the person in whose name each Bond is registered in the
Bond Register as the absolute owner of such Bond for the purpose of payment of
principal, redemption premium, if any, and interest with respect to such Bond,
for the purpose of giving notices of redemption and other matters with respect
to such Bond, for the purpose of registering transfers with respect to such Bond
and for all other purposes whatsoever. The Paying Agent shall pay all principal
of, redemption premium, if any, and interest on the Bonds only to or upon the
order of the respective owners, as shown in the Bond Register as provided in
this Indenture, or their respective attorneys duly authorized in writing, and
all such payments shall be valid and effective to fully satisfy and discharge
the Issuer’s obligations with respect to payment of principal of, redemption
premium, if any, and interest on the Bonds to the extent of the sum or sums so
paid.

(e) No person other than a Registered Owner, as shown in the registration books,
shall receive a Bond certificate evidencing the obligation of the Issuer to make
payments of principal, redemption premium, if any, and interest pursuant to this
Indenture.

(f) Any provision of this Indenture permitting or requiring the delivery of
Bonds shall, while the book-entry system is in effect, be satisfied by the
notation on the books of the Securities Depository of the transfer of the
beneficial owner’s interest in such Bond.

(g) So long as the book-entry system is in effect, the Trustee, the Paying Agent
and the Bond Registrar shall comply with the terms of the Letter of
Representations.

 

17



--------------------------------------------------------------------------------

(h) The Securities Depository may determine to discontinue providing its service
with respect to the Bonds at any time by giving reasonable notice and all
relevant information on the beneficial owners of the Bonds to the Issuer or the
Trustee. If there is no successor Securities Depository appointed by the Issuer,
the Trustee, upon presentation and surrender of Bonds then outstanding, shall
authenticate and deliver Bonds to the beneficial owners thereof. In the event
that the Company determines that the Securities Depository is incapable of
discharging its responsibilities described herein or in any agreement among the
Issuer, the Trustee and the Securities Depository and that it is in the best
interest of the beneficial owners of the Bonds that they be able to obtain
certificated Bonds, the Issuer, at the direction of the Company, shall
(i) appoint a successor securities depository, qualified to act as such under
Section 17(a) of the securities and Exchange Act of 1934, as amended, notify the
Securities Depository of the appointment of such successor securities depository
and transfer one or more separate Bonds to such successor securities depository
or (ii) notify the Securities Depository and owners, identified by the
Securities Depository, of the availability through the Securities Depository of
Bonds and transfer one or more separate Bonds to the owners, identified
(together with all relevant information about the owners and beneficial owners
of the Bonds) by the Securities Depository, having Bonds credited to their
accounts. In such event, the Bonds shall no longer be restricted to being
registered in the Bond Register in the name of the Securities Depository, but
may be registered in the name of the successor securities depository, or its
nominee, or in whatever name or names Bondholders transferring or exchanging
Bonds shall designate, in accordance with the provisions of this Indenture.

Upon the written consent of 100% of the beneficial owners of the Bonds, the
Trustee, in accordance with any agreement among the Issuer, the Trustee and the
Securities Depository, shall withdraw the Bonds from the Securities Depository
and authenticate and deliver Bonds fully registered to the assignees of the
Securities Depository or its nominee. If the request for such withdrawal is not
the result of any Issuer action or inaction, such withdrawal, authentication and
delivery shall be at the cost and expense (including costs of printing,
preparing and delivering such Bonds) of the persons requesting such withdrawal,
authentication and delivery.

Section 2.14. Payments to Securities Depository; Payments to Beneficial Owners.

(a) Notwithstanding any other provision of this Indenture to the contrary, so
long as any Bond is registered in the name of Cede & Co., as nominee of DTC, all
payments with respect to principal of, redemption premium, if any, Purchase
Price and interest on such Bond and all notices with respect to such Bond shall
be made and given, respectively, pursuant to DTC’s rules and procedures or, in
the case of a successor Securities Depository, pursuant to any agreement among
the Issuer, the Trustee, the Bond Registrar and the Securities Depository.

(b) With respect to Bonds registered in the name of a Securities Depository (or
its nominee), neither the Trustee, the Issuer nor the Company shall have any
obligation to any of its members or participants or to any person on behalf of
whom an interest is held in the Bonds.

 

18



--------------------------------------------------------------------------------

Section 2.15. CUSIP Numbers. The Issuer in issuing the Bonds may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of redemption as a convenience to Bondholders, provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Bonds or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Bonds, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Company will promptly notify the
Trustee of any change in the “CUSIP” numbers.

ARTICLE III

APPLICATION OF BOND PROCEEDS

Proceeds received from the issuance and sale of the Bonds shall, on the Issue
Date, be deposited by the Trustee as follows:

(a) an amount equal to the Debt Service Reserve Requirement to the Debt Service
Reserve Fund; and

(b) the balance of such proceeds to the Construction Fund (of which $332,236.61
shall be deposited to the Capitalized Interest Account and $140,000 shall be
deposited to the Costs of Issuance Account).

ARTICLE IV

DEBT SERVICE RESERVE FUND

Section 4.01. Creation of Debt Service Reserve Fund. There is hereby created by
the Issuer and ordered to be established with the Trustee a Debt Service Reserve
Fund. The Debt Service Reserve Fund shall be used, and the Trustee is hereby
authorized to use the Debt Service Reserve Fund, solely for the purposes of
(a) finally retiring the last of the outstanding Bonds (with any remaining
amounts to be paid to the Company pursuant to its written instructions) or
(b) paying principal of and interest on any outstanding Bonds when and to the
extent the amount in the Bond Fund is insufficient for such purpose on the date
such payment is due. In the event that on the Business Day prior to the due date
thereof amounts on deposit in the Bond Fund are insufficient to pay the
principal of or interest due on the Bonds, the Trustee shall draw upon the Debt
Service Reserve Fund to the extent necessary to make such payments.

Section 4.02. Replenishment of Debt Service Reserve Fund. Out of proceeds of the
Bonds, there shall be deposited to the credit of the Debt Service Reserve Fund
an amount sufficient, together with other moneys provided therefor, to result in
there being on deposit in the Debt Service Reserve Fund money and/or investments
at least equal in market value to the Debt Service Reserve Requirement. No
deposits shall be made into the Debt Service Reserve Fund as long as the money
and investments in the Debt Service Reserve Fund are at least equal in market
value to the Debt Service Reserve Requirements, but if and whenever the market
value of money and investments in the Debt Service Reserve Fund is reduced below
the Debt Service Reserve Requirements for any reason, the Company shall pay or
cause to be paid, in accordance with Section 6.07 of the Agreement, to the
Trustee for deposit into the Debt Service Reserve Fund amounts sufficient to
replenish any such deficiency.

 

19



--------------------------------------------------------------------------------

ARTICLE V

CONSTRUCTION FUND

Section 5.01. Creation of Construction Fund. There is hereby created and ordered
to be established with the Trustee a Construction Fund, and therein a
Capitalized Interest Account and a Costs of Issuance Account.

Section 5.02. Disbursements From Construction Fund. So long as an Event of
Default has not occurred and is continuing, moneys in the Construction Fund
shall be disbursed by the Trustee to pay Project Costs or to reimburse the
Company for Project Costs paid by it, all in accordance with and pursuant to the
provisions of the Agreement. With respect to the Capitalized Interest Account,
on each Interest Payment Date until the Capitalized Interest Account is
depleted, the Trustee shall transfer to the Bond Fund the amount equal (but only
to the extent of the moneys then on deposit in the Capitalized Interest Account)
to the amount of interest on the Bonds due and payable on each such Interest
Payment Date. With respect to the Costs of Issuance Account, the Trustee shall
disburse moneys on deposit therein to pay Costs of Issuance or to reimburse the
Company for Costs of Issuance paid by it all in accordance with and pursuant to
the provisions of the Agreement. The Trustee shall keep and maintain adequate
records pertaining to the Construction Fund and each Account thereof and all
disbursements therefrom and shall file an accounting thereof if and when
requested by the Issuer or the Company.

Section 5.03. Balance in Construction Fund. Any amounts remaining in the
Construction Fund after delivery of the Completion Certificate (as defined in
the Agreement) for the Project shall be used by the Trustee as provided in
Section 4.03(d) of the Agreement.

Section 5.04. Acceleration of Bonds. In the event that the principal of the
Bonds shall have become due and payable pursuant to Section 11.02 hereof,
subject to Section 8.05(f) hereof, any amounts held in or on deposit in the
Construction Fund shall be transferred by the Trustee to the Bond Fund.

ARTICLE VI

BOND FUND

Section 6.01. Revenues To Be Paid Over to the Trustee. The Issuer has caused the
Revenues to be paid directly to the Trustee.

Section 6.02. Bond Fund.

(a) There is hereby created and ordered to be established with the Trustee a
Bond Fund and therein a Lockbox Account and a Debt Service Account.

(b) The Trustee shall maintain the Bond Fund as follows:

(i) The Trustee shall deposit into the Lockbox Account of the Bond Fund as and
when received pursuant to the Pledge Agreement or otherwise all payments made
by, or for the account of, the Company under and pursuant to the Biogas
Agreement.

 

20



--------------------------------------------------------------------------------

(ii) Moneys in the Lockbox Account shall be transferred, disbursed and applied
at the times, first, to or at the written direction of the Company in respect of
the operating expenses of the Facility (including the Administration Expenses),
second, to the Trustee for deposit as Rent Payments into the Debt Service
Account, third, to the Trustee for deposit into the Debt Service Reserve Fund
(but only if and to the extent that the amount then on deposit therein is less
than the Debt Service Reserve Requirement), and, finally, so long as an Event of
Default has not occurred and is continuing, to or at the written direction of
the Company for any of its corporate purposes.

(iii) The Trustee shall deposit into the Debt Service Account of the Bond Fund
(A) all Rent Payments; (B) moneys transferred from the Capitalized Interest
Account of the Construction Fund in accordance with Section 5.02 hereof; and
(C) when accompanied by written directions from the Person depositing such
moneys that such moneys are to be paid into the Bond Fund, all other amounts
received by the Trustee from the Company or for the account of the Company
pursuant to the Agreement, or from the Guarantor or for the account of the
Guarantor pursuant to the Guaranty, and all payments under and pursuant to the
provisions of this Indenture or any of the provisions of the Agreement or the
Guaranty.

(iv) Moneys in the Debt Service Account of the Bond Fund shall be applied solely
to the payment when due of principal of, redemption premium, if any, and
interest on the Bonds.

(v) In the event of an annulment pursuant to Section 11.02 hereof, any amounts
transferred by the Trustee from the Construction Fund to the Bond Fund pursuant
to Section 5.04 hereof shall be transferred by the Trustee back to the
Construction Fund.

Section 6.03. Revenues To Be Held for All Bondholders; Certain Exceptions. Until
applied as provided in this Indenture to the payment of Bonds or transferred to
the Company pursuant to Section 6.02(b)(ii), Section 6.04 or Section 17.02
hereof, Revenues shall be held by the Trustee in trust in the Bond Fund for the
benefit of the owners of all Outstanding Bonds, except that any portion of the
Revenues representing principal or redemption price, and interest on any Bonds
previously matured or called for redemption in accordance with Article IX of
this Indenture, shall be held for the benefit of the owners or the former owners
of such Bonds only.

Section 6.04. Amounts Remaining in Bond Fund. Any amounts remaining in the Bond
Fund after payment in full of (a) the Bonds (or the provision for payment
thereof having been made in accordance with the provisions hereof), (b) all
Administration Expenses and (c) all other amounts required to be paid under the
Agreement and this Indenture shall be paid to the Company pursuant to its
written instructions.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

MAINTENANCE RESERVE FUND

Section 7.01. Creation of Maintenance Reserve Fund. There is hereby created by
the Issuer and ordered to be established with the Trustee a Maintenance Reserve
Fund. The Maintenance Reserve Fund shall be funded by deposits made by the
Company, and not from the proceeds of the Bonds, at the times and in the amounts
as provided by Section 8.22 of the Agreement, and shall be used, and the Trustee
is hereby authorized to use the Maintenance Reserve Fund, solely for the
purposes of paying the costs of any capital expenditures incurred by the Company
for the Facility. Any moneys remaining on deposit in the Maintenance Reserve
Fund upon the retirement of the last of the outstanding Bonds shall be paid to
or at the direction of the Company.

Section 7.02. Disbursements From Maintenance Reserve Fund. Moneys in the
Maintenance Reserve Fund shall be disbursed by the Trustee upon request by the
Company to pay costs of any capital expenditures for the Facility or to
reimburse the Company for such costs paid by it, all in accordance with and
pursuant to the provisions of Section 8.22 of the Agreement. The Trustee shall
keep and maintain adequate records pertaining to the Maintenance Reserve Fund
and all disbursements therefrom and shall file an accounting thereof if and when
requested by the Issuer or the Company. .

ARTICLE VIII

INVESTMENT OR DEPOSIT OF MONEYS

Section 8.01. Deposits.

(a) All moneys received by the Trustee under this Indenture shall be deposited
with the Trustee, until or unless invested or deposited as provided in
Section 8.02 or 8.03, as applicable, or as otherwise provided herein. All
deposits with the Trustee shall be secured as required by applicable law for
such trust deposits. The Trustee may deposit such moneys with any other
depository which is authorized to receive them and is subject to supervision by
public banking authorities.

(b) Obligations purchased as an investment of moneys in any fund or account
shall be deemed at all times a part of such fund or account. Any profit and
income realized from such investments shall be credited to such fund or account
and any loss shall be charged to such fund or account.

Section 8.02. Investment of Bond Fund and Debt Service Reserve Fund. At the
written direction of the Authorized Company Representative, the Trustee shall
invest moneys held in the Bond Fund and the Debt Service Reserve Fund in
Governmental Obligations, specified by the Authorized Company Representative in
such direction, maturing not later than the date or dates when the payments for
which such moneys are held are to become due. Any such investments shall be held
by or under the control of the Trustee and shall be deemed at all times a part
of the Bond Fund or the Debt Service Reserve Fund, as the case may be. Upon the
occurrence of, and during the continuation of, an Event of Default, the Trustee
shall no longer take investment instructions from the Company, but from a
representative of the Majority Holders.

 

22



--------------------------------------------------------------------------------

The interest and income received upon such investments of the Bond Fund and any
interest paid by the Trustee or any other depository and any profit or loss
resulting from the sale of any investment shall be added or charged, to the
extent received or paid and available for payment of amounts due on the Bonds,
to the payment of the next-succeeding payment due on account of the Bonds and,
to the extent so applied, shall constitute payment in respect of the Agreement
(notice of which payment shall be given by the Trustee to the Company), and any
realized loss shall be made up by the Company (the direction of the Company to
make investments as aforesaid to include an agreement so to do). The interest
and income received upon such investments of the Debt Service Reserve Fund shall
be credited to the Debt Service Reserve Fund.

Section 8.03. Investment of Moneys in the Construction Fund and the Maintenance
Reserve Fund.

(a) Moneys held for the credit of the Construction Fund and the Maintenance
Reserve Fund shall, upon written direction by the Authorized Company
Representative, be invested and reinvested by the Trustee as specified by the
Authorized Company Representative in any one or more of the following
obligations or securities, to the extent permitted by State law, on which
neither the Company nor any of its Affiliates is the obligor: (i) Governmental
Obligations; (ii) debt obligations which are (A) issued by any state or
political subdivision thereof or any agency or instrumentality of such state or
political subdivision, and (B) at the time of purchase, rated “AAA” by S&P and
rated “Aaa” by Moody’s; (iii) any bond, debenture, note, participation
certificate or other similar obligation which is either (A) issued or guaranteed
by the Federal National Mortgage Association, the Federal Home Loan Bank System,
the Federal Home Loan Mortgage Corporation, the Federal Farm Credit Bank or the
Student Loan Marketing Association or (B) backed by the full faith and credit of
the United States of America; (iv) U.S. dollar-denominated deposit account,
certificates of deposit and banker’s acceptances with domestic commercial banks
which have a rating on their short-term certificates of deposit on the date of
purchase of “A-1” by S&P or “P-1” by Moody’s, without regard to gradation, and
which mature not more than 360 days after the date of purchase; (v) commercial
paper which is rated at the time of purchase within the classification or
higher, “A-1” by S&P or “P-1” by Moody’s, without regard to gradation, and which
matures not more than 270 days after the date of purchase; (vi) investment
agreements with banks that at the time such agreement is executed are rated by
S&P or Moody’s in one of the two highest rating categories assigned by S&P or
Moody’s (without regard to any refinement or gradation of rating category by
numerical modifier or otherwise) or investment agreements with nonbank financial
institutions of which (A) all of the unsecured, direct long-term debt of either
the non-banking financial institution or the related guarantor of such non-bank
financial institution is rated by S&P or Moody’s at the time such agreement is
executed in one of the two highest rating categories (without regard to any
refinement or gradation of rating category by numerical modifier or otherwise)
for obligations of that nature; or (B) if such non-bank financial institutions
have no outstanding

 

23



--------------------------------------------------------------------------------

long-term debt that is rated, all of the short-term debt of either the
non-banking financial institution or the related guarantor of such non-bank
financial institution is rated by S&P or Moody’s in the highest rating category
(without regard to any refinement or gradation to the rating category by
numerical modifier or otherwise) assigned to short-term indebtedness by S&P or
Moody’s, provided that if at any time after purchase the provider of the
investment agreement drops below the two highest rating categories assigned by
S&P or Moody’s, the investment agreement must, within 30 days, either (1) be
assigned to a provider rated in one of the two highest rating categories or
(2) be secured by the provider with collateral securities the fair market value
of which, in relation to the amount of the investment agreement including
principal and interest, is equal to at least 102%; investment agreements with
banks or non-bank financial institutions shall not be permitted if no rating is
available with respect to debt of the investment agreement provider or the
related guarantor of such provider; (vii) repurchase agreements with respect to
and secured by Government Obligations or by obligations described in
clauses (ii) and (iii) above, which agreements may be entered into with a bank
(including, without limitation, the Trustee or any of its affiliates), a trust
company, a financial services firm or a broker dealer which is a member of the
Securities Investors Protection Corporation, provided that (a) the Trustee or a
custodial agent of the Trustee has possession of the collateral and that the
collateral is free and clear of third-party claims, (b) a master repurchase
agreement or specific written repurchase agreement governs the transaction,
(c) the collateral securities are valued no less frequently than monthly,
(d) the fair market value of the collateral securities in relation to the amount
of the repurchase obligation, including principal and interest, is equal to at
least 103% and (e) such obligations must be held in the custody of the Trustee
or the Trustee’s agent; and (viii) shares of a fixed-income mutual fund,
Exchange Traded Fund or other collective investment fund registered under the
federal Investment Company Act of 1940 whose shares are registered under the
Securities Act of 1933, and whose investments consist solely of Investments
described in paragraphs (i) through (vii) above, including, without limitation,
one or more money market mutual fund portfolios of the Wells Fargo Advantage
Funds or any other mutual fund for which the Trustee or any of its affiliates
serve as an investment manager, administrator, servicing agent or custodian or
subcustodian, notwithstanding that (x) the Trustee or an affiliate of the
Trustee receives fees from such funds for services rendered, (y) the Trustee
charges and collects fees for services rendered pursuant to the Indenture, which
fees are separate from the fees received from such funds, and (z) services
performed for such funds and pursuant to the Indenture may at times duplicate
those provided to such funds by the Trustee or its affiliates. The Company
acknowledges and agrees that the mutual funds referred to in the final clause of
the preceding sentence are not obligations of nor are they endorsed or
guaranteed by the Trustee or any of its affiliates. Such investments shall have
maturity dates, or shall be subject to redemption by the holder at the option of
the holder, on or prior to the dates the moneys invested therein will be needed
as reflected by a statement of the Authorized Company Representative, which
statement must be on file with the Trustee prior to any investment.

The Trustee shall be entitled to assume that any investment which at the time of
purchase is a permitted investment hereunder remains a permitted investment
thereafter, absent receipt of written notice or actual knowledge of information
to the contrary.

 

24



--------------------------------------------------------------------------------

(b) All interest, income or other gain from the investment of moneys in the
Construction Fund and the Maintenance Reserve Fund shall be retained in the
Construction Fund and the Maintenance Reserve Fund, respectively, as part of the
such Fund and any loss resulting from the sale of any investment shall be
charged to such Fund.

Section 8.04. No Liability for Investments.

(a) The Trustee may make any and all investments under this Article VIII through
its own investment department or that of its affiliates or subsidiaries.

(b) The Trustee shall have no responsibility with respect to the compliance by
the Company with respect to any covenant herein regarding investments made in
accordance with this Article VIII, other than to use its best reasonable efforts
to comply with instructions from the Company regarding such investments. Since
the making of such investments will be subject to the Company’s direction, the
Trustee specifically disclaims any obligation to the Company for any loss, fee
or other charge arising from, or tax consequences of, investments, reinvestments
and liquidation of investments pursuant to the provisions of this Section.

Section 8.05. Covenants Regarding Rebate.

(a) A special Rebate Fund is hereby established by the Issuer with the Trustee.
The Rebate Fund shall be for the sole benefit of the United States of America
and shall not be subject to the claim of any other person, including, without
limitation, the Bondholders. The Rebate Fund is established for the purpose of
complying with Section 148 of the Code and the Treasury Regulations promulgated
pursuant thereto. The money deposited in the Rebate Fund, together with all
investments thereof and investment income therefrom, shall be held in trust and
applied solely as provided in this section. The Rebate Fund is not a portion of
the Trust Estate and is not subject to the lien of this Indenture.
Notwithstanding the foregoing, the Trustee with respect to the Rebate Fund is
afforded all the rights, protections and immunities otherwise accorded to it
hereunder.

(b) Unless the Bonds qualify for an exception to rebate under Section 148 of the
Code, within 10 days after the close of each “Bond Year,” the Trustee shall
receive from the Company a computation in the form of a certificate of an
Authorized Company Representative of the amount of “Excess Earnings,” if any,
for the period beginning on the date of delivery of the Bonds and ending at the
close of such “Bond Year” and the Company shall pay to the Trustee for deposit
into the Rebate Fund an amount equal to the difference, if any, between the
amount then in the Rebate Fund and the Excess Earnings so computed. The term
“Bond Year” means with respect to the Bonds each one-year period ending on the
anniversary of the date of delivery of the Bonds or such other period as may be
elected by the Issuer in accordance with the Regulations and notice of which
election has been given to the Trustee. If, at the close of any Bond Year, the
amount in the Rebate Fund exceeds the amount that would be required to be paid
to the United States of America under paragraph (d) below if the Bonds had been
paid in full, such excess may be transferred from the Rebate Fund and paid to
the Company, upon its written direction, and the Company shall use such excess
for such purposes for which, or to be redeposited to such fund from which, such
amounts were originally derived.

 

25



--------------------------------------------------------------------------------

(c) In general, “Excess Earnings” for any period of time means the sum of:

(i) the excess of:

(A) the aggregate amount earned during such period of time on all “Nonpurpose
Investments” (including gains on the disposition of such obligations) in which
“Gross Proceeds” of the issue are invested (other than amounts attributable to
an excess described in this subparagraph (c)(i)), over

(B) the amount that would have been earned during such period of time if the
“Yield” on such Nonpurpose Investments (other than amounts attributable to an
excess described in this subparagraph (c)(i)) had been equal to the yield on the
issue, plus

(ii) any income during such period of time attributable to the excess described
in subparagraph (c)(i) above.

The terms “Nonpurpose Investments,” “Gross Proceeds” and “Yield” shall have the
meanings given to such terms in Section 148 of the Code and the Regulations
promulgated pursuant to such section.

(d) The Trustee shall pay to the United States of America at least once every
five years and otherwise in accordance with Section 4.04 of the Tax Regulatory
Agreement, to the extent that funds are available in the Rebate Fund or
otherwise provided by the Company, an amount that ensures that at least 90% of
the Excess Earnings from the date of delivery of the Bonds to the close of the
period for which the payment is being made will have been paid. The Trustee
shall pay to the United States of America not later than 60 days after the Bonds
have been paid in full, to the extent that funds are available in the Rebate
Fund or otherwise provided by the Company, 100% of the amount then required to
be paid under Section 148(f) of the Code as a result of Excess Earnings, unless
the Bonds qualify for the exception to rebate set forth in Section 148(f)(4)(B)
of the Code or the Regulations thereunder.

(e) The amounts to be computed, paid, deposited or disbursed under this section
shall be determined by the Company acting on behalf of the Issuer within 10 days
after (i) each Bond Year after the date of issuance of each issue or series of
Bonds and (ii) the date on which the Bonds have been paid in full, unless the
Trustee shall have been provided a Favorable Opinion with respect to the
noncompliance with such requirements. By such date, the Company shall also
notify, in writing, the Trustee and the Issuer of the determinations the Company
has made and the payment to be made pursuant to the provisions of this section.
All such determinations shall be conclusive and binding on the Trustee and the
Issuer. Upon written request of any registered owner of Bonds, the Company shall
furnish to such registered owner of Bonds a certificate (supported by reasonable
documentation, which may include calculation by Bond Counsel or by some other
service organization) showing compliance with this section and other applicable
provisions of Section 148 of the Code.

 

26



--------------------------------------------------------------------------------

The Trustee shall maintain a record of the periodic determinations by the
Company of the Excess Earnings for a period beginning on the first anniversary
date of the issuance of the Bonds and ending on the date of the final retirement
of the Bonds. Such records shall state each such anniversary date and contain a
summary prepared by the Company of the manner in which the Excess Earnings, if
any, were determined. The Trustee shall provide to the Company periodic
statements of transactions and investments with respect to the various funds and
accounts created pursuant to this Indenture. Such statements shall be provided
as part of the Ordinary Services contemplated herein. In the event that the
Company requests the Trustee to provide copies of the statements to a rebate
consultant or other person for the purpose of performing analysis or
calculations relating to arbitrage rebate as required under this Indenture (or
other financing agreement) or for any other reason, then the Trustee shall be
entitled to additional compensation for its services with respect to providing
such additional statements. The Trustee and the Company shall retain records of
such determinations and statements until six years after the retirement of the
last obligation of the issue.

(f) If the Trustee shall declare the principal of the Bonds and the interest
accrued thereon immediately due and payable as the result of an Event of Default
specified in the Indenture, or if the Bonds are optionally or mandatorily
prepaid or redeemed prior to maturity as a whole in accordance with their terms,
any amount remaining in any of the funds shall be transferred to the Rebate Fund
to the extent that the amount therein is less than the Excess Earnings computed
by the Company as of the date of such acceleration or redemption, and the
balance of such amount shall be used immediately by the Trustee for the purpose
of paying principal of, redemption premium, if any, and interest on the Bonds
when due. In furtherance of such intention, the Issuer hereby authorizes and
directs its Mayor to execute any documents, certificates or reports required by
the Code and to make such elections, on behalf of the Issuer, which may be
permitted by the Code as are consistent with the purpose for the issuance of the
Bonds.

ARTICLE IX

REDEMPTION OF BONDS

Section 9.01. Bonds Subject to Redemption. The Bonds shall be subject to
redemption prior to maturity as set forth below:

(a) Optional Redemption. The Bonds shall be subject to redemption at the option
of the Issuer, at the direction of the Company, in whole or in part, and if in
part, in Authorized Denominations from funds available for such purpose in the
Bond Fund, on June 1, 2018, and on any date thereafter, at a redemption price
equal to the principal amount of the Bonds to be redeemed and accrued interest,
if any, to the date of redemption.

 

27



--------------------------------------------------------------------------------

(b) Mandatory Redemption. The outstanding Bonds are subject to mandatory
redemption and shall be redeemed by the Issuer, in part, prior to their
scheduled maturity, with money from the Bond Fund, at a redemption price equal
to the principal amount thereof and accrued interest, if any, to the date of
redemption, on June 1 of each of the following years, in the principal amounts,
respectively, as shown in the following schedule:

 

Redemption
Year    Principal
Amount    Redemption
Year     Principal
Amount 2011    $ 350,000    2018     $ 560,000 2012      370,000    2019      
595,000 2013      400,000    2020       640,000 2014      425,000    2021      
685,000 2015      455,000    2022       730,000 2016      485,000    2023
(maturity)     785,000 2017      520,000     

The principal amount of the Bonds so required to be redeemed on any such
mandatory redemption date shall be reduced by the principal amount of any Bonds
which, at least 45 days prior such redemption date (i) shall have been acquired
by the Trustee at the direction of the Company, at a price not exceeding the
principal amount of such Bonds plus accrued interest to the date of purchase
thereof and delivered to the Trustee for cancellation or (ii) shall have been
redeemed pursuant to any other redemption provision herein and not previously so
credited.

(c) Extraordinary Mandatory Redemption.

(i) Taxability. The Bonds shall be subject to mandatory redemption, at a
redemption price equal to 105% of the principal amount being redeemed plus
accrued interest to the redemption date on the 180th day (or such earlier date
as may be designated in writing by the Company) after a “Determination of
Taxability,” as defined in Article X of the Agreement. Subject to the foregoing
provisions of this Section 9.01(c)(i), the Bonds shall be redeemed in whole
unless, in the opinion of Bond Counsel mutually acceptable to the Issuer, the
Trustee and the Company, the redemption of a portion of such Bonds would have
the result that interest payable on the Bonds remaining outstanding after such
redemption would not be includable in the gross income for federal income tax
purposes of any owner of any such Bonds. Any such partial redemption shall be in
such amount as is necessary to accomplish such result; and

(ii) Excess Proceeds. The Bonds are subject to mandatory redemption, in part, on
any date, to the extent that proceeds of the Bonds are transferred to the Bond
Fund pursuant to Section 5.03 hereof, at a redemption price equal to the
principal amount being redeemed plus accrued interest to the redemption date.

 

28



--------------------------------------------------------------------------------

(d) Extraordinary Optional Redemption. The Bonds shall be subject to optional
redemption by the Issuer, at the written direction of the Company, in whole, at
any time, at a redemption price equal to the principal amount being redeemed
plus accrued interest to the redemption date, if:

(i) the Company shall have determined that the continued construction or
operation of the Facility is impracticable, uneconomical or undesirable due to
(A) the imposition of taxes, other than ad valorem taxes currently levied upon
privately owned property used for the same general purpose as the Facility, or
other liabilities or burdens with respect to the Facility or the operation
thereof, (B) changes in technology, in environmental standards or legal
requirements or in the economic availability of materials, supplies, equipment
or labor, (C) destruction of or damage to all or part of the Facility or (D) the
termination of the Biogas Agreement;

(ii) all or substantially all of the Facility shall have been condemned or taken
by eminent domain; or

(iii) the construction or operation of the Facility shall have been enjoined or
shall have otherwise been prohibited by any order, decree, rule or regulation of
any court or of any federal, state or local regulatory body, administrative
agency or other governmental body.

Section 9.02. Company Direction of Optional Redemption. The Trustee shall call
Bonds for optional redemption when and only when it shall have been notified by
the Company to do so. The Company will give written notice of any optional
redemption to the Trustee and the Issuer as provided in Section 9.04 of this
Indenture.

Section 9.03. Selection of Bonds To Be Called for Redemption; Partial
Redemption. Except as otherwise provided herein or in the Bonds, the particular
Bonds to be called for redemption shall be selected by the Trustee by lot or any
other customary random method determined by the Trustee to be fair and
reasonable, provided that a portion of a Bond may be redeemed only in Authorized
Denominations. If less than all the Bonds are to be redeemed, such redemption
must be in an amount which will result in the Bonds that remain outstanding
being in Authorized Denominations.

Section 9.04. Notice of Redemption.

(a) Notice. The Company shall deliver notice to the Trustee and the Issuer of
its intention to prepay the principal of, redemption premium, if any, and
interest on the Bonds and cause the Bonds to be called for optional redemption
at least 10 Business Days prior to the date the Trustee gives notice to the
Registered Owners of the Bonds of the proposed redemption of the Bonds. The
Trustee shall cause notice of any redemption of Bonds hereunder, which notice
shall be prepared by the Company, to be mailed by first class mail, postage
prepaid (except when DTC or a Securities Depository is the Registered Owner of
all of the Bonds and except for any person or entity owning or providing
evidence of ownership satisfactory to the Trustee of a legal or beneficial
ownership in at least $1,000,000 of principal amount of Bonds who so requests,
in which cases, by certified mail, return receipt requested), to the Registered
Owners of all Bonds to be redeemed at the registered addresses

 

29



--------------------------------------------------------------------------------

appearing in the Bond Register kept for such purpose pursuant to Article II
hereof. Each such notice shall (i) be mailed at least 30 days prior to the
redemption date for Bonds, (ii) identify the Bonds to be redeemed if less than
all Bonds are to be redeemed (specifying the CUSIP numbers, if any, assigned to
the Bonds), (iii) specify the redemption date and the redemption price,
(iv) state whether the notice is conditional or not as permitted by
paragraph (b) hereof and (v) state that on the redemption date the Bonds called
for redemption will be payable at the office of the Trustee designated in such
notice, that from that date, provided funds have been deposited with the Trustee
sufficient for redemption, interest will cease to accrue and that no
representation is made as to the accuracy or correctness of the CUSIP numbers
printed therein or on the Bonds; provided, however, that the Bonds are
registered with DTC or a successor Securities Depository and redemption notices
will be sent to Cede & Co. pursuant to the procedures set forth in the DTC
Letter of Representations or the procedures of such successor Securities
Depository. Any failure on the part of DTC or a successor Securities Depository,
a direct participant or indirect participant to give such notice to the Owner or
any defect therein shall not affect the sufficiency or validity of any
proceedings for the redemption of the Bonds. No defect affecting any Bond,
whether in the notice of redemption or mailing thereof (including any failure to
mail such notice), shall affect the validity of the redemption proceedings for
any other Bonds.

(b) Conditional Notice. If at the time of mailing of notice of an optional
redemption there shall not have been deposited with the Trustee moneys
sufficient to redeem all the Bonds called for redemption, such notice may state
that it is conditional, that is, subject to the deposit of the redemption moneys
with the Trustee on or prior to the redemption date, and such notice shall be of
no effect unless such moneys are so deposited on or prior to the redemption
date. If such redemption is not effectuated, the Trustee shall, at the expense
of the Company, within five days thereafter, give notice in the manner in which
the notice of redemption was given that such moneys were not so received and
shall rescind the redemption.

(c) Additional Notice of Redemption. In addition to the redemption notice
required above, if there is more than one Registered Owner of the Bonds, further
notice (the “Additional Notice”) shall be given by the Trustee as set out below.
No defect in the Additional Notice or any failure to give all or any portion of
the Additional Notice shall in any manner defeat the effectiveness of a call for
redemption if notice is given as prescribed in paragraph (a) above.

(i) Each Additional Notice shall contain the information required in
paragraph (a) above for an official notice of redemption plus (A) the date of
the Bonds as originally issued; (B) the interest rate borne by each Bond being
redeemed; (C) the maturity date of each Bond being redeemed; and (D) any other
descriptive information needed to identify accurately the Bonds being redeemed.

(ii) Upon the payment of the redemption price of the Bonds being redeemed, each
check or other transfer of funds issued for such purpose shall bear the CUSIP
number identifying, by issue and maturity, the Bonds being redeemed with the
proceeds of such check or other transfer, provided that neither the Issuer, the
Company nor the Trustee shall be deemed to have made any representation as to
the correctness of such CUSIP number.

 

30



--------------------------------------------------------------------------------

(iii) Each Additional Notice shall be sent at least 30 days before the
redemption date by registered or certified mail, facsimile or overnight delivery
service to the following registered securities depositories: The Depository
Trust Company of New York, New York and Philadelphia Depository Trust Company of
Philadelphia, Pennsylvania and to such other registered securities depositories
as may be specified by the Company to the Trustee in writing and to one or more
national information services that disseminate notices of redemption of
obligations such as the Bonds as shall be specified by the Company to the
Trustee in writing.

(iv) The Trustee’s agreement to give the additional notices specified in this
subsection (c) is made as a matter of courtesy and accommodation only and the
Trustee shall incur no liability to any person for its failure to give such
additional notices.

ARTICLE X

COVENANTS OF THE ISSUER

Section 10.01. Payment of Principal of, Redemption Premium, if Any, and Interest
on Bonds; Appointment of Paying Agent. The Issuer covenants that it will
promptly pay or cause to be paid the principal of, redemption premium, if any,
and interest on every Bond issued under this Indenture at the place, on the
dates and in the manner provided herein and in the Bond according to the true
intent and meaning thereof; provided, however, that the obligation of the Issuer
hereunder to make or cause to be made any payment to the Trustee in respect of
the principal of, redemption premium, if any, or interest on the Bonds shall be
reduced by the amount of moneys, if any, on deposit in the Bond Fund and
available to be applied by the Trustee toward the payment of the principal of,
redemption premium, if any, or interest on the Bonds. The principal of,
redemption premium, if any, and interest (except interest paid from the proceeds
from the sale of the Bonds) are payable solely from the Trust Estate, including
Revenues, which Revenues are specifically pledged and assigned for the payment
thereof in the manner and to the extent herein specified, and nothing in the
Bonds or this Indenture should be considered as assigning or pledging any funds
or assets of the Issuer other than the Trust Estate in the manner and to the
extent herein specified. Anything in this Indenture to the contrary
notwithstanding, it is understood that whenever the Issuer makes any covenant
involving financial commitments, it pledges no funds or assets other than the
Trust Estate in the manner and to the extent herein specified, but nothing
herein shall be construed as prohibiting the Issuer from using any other funds
or assets.

Neither the State nor the Issuer nor any political subdivision of the State
shall in any event be liable for the payment of the principal of, premium, if
any, or interest on any of the Bonds or for the performance of any pledge,
obligation or agreement undertaken by the Issuer except to the extent that
moneys pledged herein are sufficient therefor.

 

31



--------------------------------------------------------------------------------

THE BONDS ARE LIMITED OBLIGATIONS OF THE ISSUER. THE PRINCIPAL OF, PREMIUM, IF
ANY, AND INTEREST ON THE BONDS ARE PAYABLE SOLELY OUT OF THE RENT PAYMENTS AND
OTHER AMOUNTS DERIVED BY THE ISSUER UNDER THE AGREEMENT. THE BONDS SHALL NEVER
CONSTITUTE AN INDEBTEDNESS OF THE ISSUER, WITHIN THE MEANING OF ANY
CONSTITUTIONAL PROVISION OR STATUTORY LIMITATION, AND SHALL NOT CONSTITUTE OR
GIVE RISE TO A PECUNIARY LIABILITY OF THE ISSUER OR A CHARGE AGAINST ITS GENERAL
CREDIT OR TAXING POWERS.

The Issuer shall, with the approval of the Company, appoint one or more Paying
Agents for such purpose, each such agent to be a national banking association, a
bank and trust company or a trust company. The Issuer hereby appoints the
Trustee as Paying Agent, such appointment and designation to remain in effect
until notice of change is filed with the Trustee. The Issuer shall give prompt
written notice to the Trustee of the designation of each such Paying Agent and
of its designated office location for purposes of such agency, and of any change
in the Paying Agent or of its designated office location. Any Paying Agent other
than the Trustee shall be a person which meets the requirements for
qualifications of a paying agent imposed by Section 13.02 hereof.

Section 10.02. Compliance With Laws. The Issuer covenants that it will
faithfully perform at all times any and all covenants, undertakings,
stipulations and provisions contained in this Indenture, in any and every Bond
executed, authenticated and delivered hereunder and in all resolutions
pertaining thereto. The Issuer covenants that it is duly authorized under the
Constitution and laws of the State, including particularly and without
limitation the Act, to issue Bonds authorized hereby and to execute this
Indenture and to make the pledge and covenants in the manner and to the extent
herein set forth; that all action on its part for the issuance of the Bonds and
the execution and delivery of this Indenture has been duly and effectively
taken; and that the Bonds in the hands of the holders and owners thereof are and
will be valid and enforceable obligations of the Issuer according to the import
thereof.

Section 10.03. Enforcement of Agreement; Prohibition Against Amendments of
Agreement; Notice of Default. The Issuer shall cooperate with the Trustee in
enforcing the payment of all amounts under the Agreement and shall require the
Company to perform its obligations under the Agreement. So long as no Event of
Default hereunder shall have occurred and be continuing, the Issuer may exercise
all its rights under the Agreement as amended or supplemented from time to time,
including the right to amend the Agreement, provided that it shall not amend the
Agreement without the consent of the Trustee pursuant to Section 15.03. The
Issuer shall give prompt written notice to the Trustee of any default known to
the Issuer under the Agreement.

Section 10.04. Further Assurances. Except to the extent otherwise provided in
this Indenture, the Issuer shall not enter into any contract or take any action
by which the rights of the Trustee, the Bondholders or the Company may be
impaired and shall, from time to time, execute and deliver such further
instruments and take such further action as may be required to carry out the
purposes of this Indenture.

 

32



--------------------------------------------------------------------------------

Section 10.05. Administration Expenses. It is understood and agreed that
pursuant to the provisions of Sections 6.02(b) and 6.09 of the Agreement, the
Company agrees to pay the Administration Expenses. All such payments under the
Agreement which are received by the Trustee shall be paid into the Lockbox
Account in accordance with Section 6.02(b)(i) hereof, and shall be segregated by
the Trustee and expended pursuant to Section 6.02(b)(ii) hereof solely for the
purpose for which such payments are received.

Section 10.06. Moneys To Be Held in Trust. All moneys required to be deposited
with or paid to the Trustee or any Paying Agent for deposit into the Bond Fund,
the Construction Fund or the Debt Service Reserve Fund under any provision of
this Indenture, and all moneys withdrawn from the Bond Fund, the Construction
Fund or the Debt Service Reserve Fund and held by any Paying Agent, shall be
held by the Trustee or such Paying Agent in trust, or deposited with or paid to
the Trustee for the redemption of Bonds, notice of which redemption has been
duly given, and for moneys deposited with or paid to the Trustee pursuant to
Article XVI hereof, shall, while held by the Trustee or any Paying Agent,
constitute part of the Trust Estate and be subject to the lien hereof. Any
moneys received by or paid to the Trustee pursuant to any provision of the
Agreement calling for the Trustee to hold, administer and disburse the same in
accordance with the specific provisions of the Agreement shall be held,
administered and disbursed pursuant to such provisions. The Issuer agrees that
if it shall receive any moneys pursuant to applicable provisions of the
Agreement, it will forthwith upon receipt thereof pay the same over to the
Trustee to be held, administered and disbursed by the Trustee in accordance with
the provisions of the Agreement pursuant to which the Issuer may have received
the same. Furthermore, if for any reason the Agreement ceases to be in force and
effect while any Bonds are outstanding, the Issuer agrees that if it shall
receive any moneys derived from the Project, it will forthwith upon receipt
thereof pay the same over to the Trustee to be held, administered and disbursed
by the Trustee in accordance with provisions of the Agreement that would be
applicable if the Agreement were then in force and effect, and if there be no
such provisions which would be so applicable, then the Trustee shall hold,
administer and disburse such moneys solely for the discharge of the Issuer’s
obligations under this Indenture.

Section 10.07. Rights of Company Under Agreement. Nothing herein contained shall
be deemed to impair the rights and privileges of the Company set forth in the
Agreement. The Issuer and the Trustee agree that the Company in its own name or
in the name of the Issuer may enforce all of the rights of the Issuer, all
obligations of the Trustee and all of the Company’s rights provided for in this
Indenture.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

Section 11.01. Events of Default Defined. Each of the following shall be an
“Event of Default” hereunder:

(a) Payment of the principal or redemption price of any Bond is not made when it
becomes due and payable at maturity or upon call for redemption;

 

33



--------------------------------------------------------------------------------

(b) Payment of any interest on any Bond is not made when it becomes due and
payable;

(c) The occurrence and continuance of any “Event of Default” under the
Agreement;

(d) Default in the payment of any other amount required to be paid under this
Indenture or in the performance or observance of any other of the covenants,
agreements or conditions contained in this Indenture, or in the Bonds issued
under this Indenture, and continuance thereof for a period of 90 days after
written notice specifying such failure and requesting that it be remedied shall
have been given to the Issuer and the Company by the Trustee, which may give
such notice in its discretion and shall give such notice at the written request
of the Majority Holders, unless the Trustee, or the Trustee and the holders of a
principal amount of Bonds not less than the principal amount of Bonds the
holders of which requested such notice, as the case may be, shall agree in
writing to an extension of such period prior to its expiration; provided,
however, that the Trustee, or the Trustee and the Majority Holders, as the case
may be, shall be deemed to have agreed to an extension of such period if
corrective action is instituted by the Issuer, or the Company on behalf of the
Issuer, within such period and is being diligently pursued; or

(e) The occurrence and continuance of any default under the Guaranty.

Section 11.02. Acceleration and Annulment Thereof. If any Event of Default
occurs and is continuing, the Trustee may, and upon written request of the
Majority Holders shall, by notice in writing to the Issuer and the Company,
declare the principal of and accrued interest on all Bonds then Outstanding to
be immediately due and payable, and upon such declaration the said principal,
together with interest accrued thereon to the date of acceleration, shall become
due and payable immediately at the place of payment provided therein, anything
in the Indenture or in the Bonds to the contrary notwithstanding. Upon the
occurrence of any acceleration hereunder, the Trustee shall immediately declare
all payments under the Agreement pursuant to Section 6.02 thereof to be due and
payable immediately.

Immediately after any acceleration hereunder, the Trustee, to the extent it has
not already done so, shall notify in writing the Issuer, the Company and the
Paying Agent of the occurrence of such acceleration. Upon the occurrence of any
acceleration hereunder, the Trustee shall notify by first class mail, postage
prepaid, the owners of all Bonds Outstanding of the occurrence of such
acceleration.

If, after the principal of the Bonds has become due and payable, all arrears of
interest upon the Bonds are paid by the Issuer, and the Issuer also performs all
other things in respect to which it may have been in default hereunder and pays
the reasonable charges of the Trustee and the Bondholders, including reasonable
and necessary attorneys’ fees and expenses, then, and in every such case, the
Majority Holders, by written notice to the Issuer and to the Trustee, may annul
such acceleration and its consequences, and such annulment shall be binding upon
the Trustee and upon all owners of Bonds issued hereunder. No such annulment
shall extend to or affect any subsequent default or impair any right or remedy
consequent thereon. The Trustee shall forward a copy of any notice from
Bondholders received by it pursuant to this paragraph to the Company.
Immediately upon such annulment, the Trustee shall cancel,

 

34



--------------------------------------------------------------------------------

by notice to the Company, any demand for prepayment of all amounts due under the
Agreement made by the Trustee pursuant to this Section. The Trustee shall
promptly give written notice of such annulment to the Issuer, the Company and
the Paying Agent and, if notice of the acceleration of the Bonds shall have been
given to the Bondholders, shall give notice thereof to the Bondholders.

Section 11.03. Other Remedies. If any Event of Default occurs and is continuing,
the Trustee, before or after the principal of the Bonds becomes immediately due
and payable, may enforce each and every right granted to it under the Agreement
and any supplements or amendments thereto. In exercising such rights and the
rights given the Trustee under this Article, the Trustee shall take such action
as, in the judgment of the Trustee applying the standards described in
Section 12.06, would best serve the interests of the Bondholders.

Section 11.04. Legal Proceedings by Trustee. If any Event of Default has
occurred and is continuing, the Trustee in its discretion may, and upon the
written request of the Majority Holders and receipt of indemnity to its
satisfaction shall, subject to the provisions of Article XII hereof, in its own
name:

(a) by mandamus, or other suit, action or proceeding at law or in equity,
enforce all rights of the Bondholders, including the right to require the Issuer
to enforce any rights under the Agreement and to require the Issuer to carry out
any other provisions of this Indenture for the benefit of the Trustee and the
Bondholders and to perform its duties under the Act;

(b) bring suit to enforce the Bonds;

(c) by action or suit in equity require the Issuer to account as if it were the
trustee of an express trust for the Bondholders; and

(d) by action or suit in equity enjoin any acts or things which may be unlawful
or in violation of the rights of the Bondholders.

Section 11.05. Discontinuance of Proceedings by Trustee. If any proceeding
commenced by the Trustee on account of any Event of Default is discontinued or
is determined adversely to the Trustee, then the Company, the Issuer, the
Trustee and the Bondholders shall be restored to their former positions and
rights hereunder as though no such proceedings had been commenced.

Section 11.06. Majority Holders May Direct Proceedings. The Majority Holders
shall have the right, after furnishing indemnity satisfactory to the Trustee, to
direct the method and place of conducting all remedial proceedings by the
Trustee hereunder, provided that (a) such directions shall not be otherwise than
in accordance with law or the provisions of this Indenture and (b) the Trustee
shall have the right to decline to follow any such direction which in the
reasonable opinion of the Trustee conflicts with law or with the Indenture or
would be unjustly prejudicial to Bondholders not parties to such direction.

 

35



--------------------------------------------------------------------------------

Section 11.07. Limitations on Actions by Bondholders. No Bondholder shall have
any right to pursue any remedy hereunder unless:

(a) the Trustee shall have been given written notice of an Event of Default;

(b) the Majority Holders shall have requested the Trustee, in writing, to
exercise the powers hereinabove granted or to pursue such remedy in its or their
name or names;

(c) the Trustee shall have been offered indemnity satisfactory to it against
reasonable costs, expenses and liabilities, including, without limitation,
reasonable costs and expenses of its counsel, except that no offer of
indemnification shall be required solely for a declaration of acceleration under
Section 11.02; and

(d) the Trustee shall have failed to comply with such request within a
reasonable time.

Notwithstanding the foregoing provisions of this Section or any other provision
of this Indenture, the obligation of the Issuer shall be absolute and
unconditional to pay hereunder, but solely from the Revenues and other funds
pledged under this Indenture, the principal or redemption price of, and interest
on, the Bonds to the respective owners thereof on the respective due dates
thereof, and nothing herein shall affect or impair the right of action, which is
absolute and unconditional, of such owners to enforce such payment

Section 11.08. Trustee May Enforce Rights Without Possession of Bonds. All
rights under the Indenture and the Bonds may be enforced by the Trustee without
the possession of any Bonds or the production thereof at the trial or other
proceedings relative thereto, and any proceeding instituted by the Trustee shall
be brought in its name for the ratable benefit of the owners of the Bonds.

Section 11.09. Remedies Not Exclusive. No remedy herein conferred is intended to
be exclusive of any other remedy or remedies, and each remedy is in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

Section 11.10. Delays and Omissions Not To Impair Rights. No delays or omissions
in respect of exercising any right or power accruing upon any default shall
impair such right or power or be a waiver of such default, and every remedy
given by this Article may be exercised from time to time and as often as may be
deemed expedient.

Section 11.11. Application of Moneys in Event of Default. Any moneys received by
the Trustee under this Article shall be applied in the following order:

(a) to the payment of the reasonable costs and expenses of the Trustee,
including reasonable counsel fees and expenses, any disbursements of the Trustee
with interest thereon at the prime rate of the Trustee and its reasonable
compensation;

 

36



--------------------------------------------------------------------------------

(b) to the payment of principal or redemption price (as the case may be) of and
interest then owing on the Bonds, and in case such moneys shall be insufficient
to pay the same in full, then to the payment of principal or redemption price
and interest ratably, without preference or priority of one over another or of
any installment of interest over any other installment of interest; and

(c) to the payment of reasonable costs and expenses of the Issuer, including
reasonable counsel fees, incurred in connection with the Event of Default.

The surplus, if any, shall be paid to the Company.

Section 11.12. Trustee and Bondholders Entitled to All Remedies Under the Act.
It is the purpose of this Article to provide such remedies to the Trustee and
the Bondholders as may be lawfully granted under the provisions of the Act, but
should any remedy herein granted be held unlawful, the Trustee and the
Bondholders shall nevertheless be entitled to every other remedy granted
hereunder and every remedy provided by the Act. It is further intended that,
insofar as lawfully possible, the provisions of this Article shall apply to and
be binding upon any trustee or receiver appointed under applicable law.

ARTICLE XII

THE TRUSTEE

Section 12.01. Acceptance of Trust. The Trustee accepts and agrees to execute
the trusts hereby created, but only upon the additional terms set forth in this
Article XII, to all of which the Issuer, the Trustee (as Trustee, Paying Agent
and Bond Registrar), the Company and the Bondholders agree.

Section 12.02. No Responsibility for Recitals, Etc. The recitals, statements and
representations in this Indenture or in the Bonds, save only the Trustee’s
Certificate of Authentication upon the Bonds, have been made by the Issuer and
not by the Trustee, and the Trustee shall be under no responsibility for the
correctness thereof, or for the validity, priority, recording or rerecording,
filing or refiling of this Indenture or the Agreement or any financing
statements, amendments thereto or continuation statements, or for insuring the
Project or collecting any insurance moneys, or for the validity of the execution
by the Issuer of this Indenture or of any supplements thereto or instruments of
further assurance, or for the validity or sufficiency of the security afforded
by this Indenture or the Bonds issued hereunder or intended to be secured
hereby, or as to the maintenance of the security hereof. The Trustee shall not
be bound to ascertain or inquire as to the performance or observance of any
covenants, conditions or agreements on the part of the Issuer or on the part of
the Company hereunder or under the Agreement, except as expressly provided
herein or in the Agreement.

The Trustee shall not be accountable for the application of the proceeds of any
Bonds authenticated or delivered hereunder which has been made by or on behalf
of the Company or the Issuer.

Section 12.03. Trustee May Act Through Agents; Answerable Only for Willful
Misconduct or Negligence. The Trustee may exercise any powers hereunder and
perform any duties required of it through attorneys, agents, officers or
employees, and shall be entitled to rely on the advice of Counsel concerning all
questions hereunder or under the Agreement. The Trustee shall not be

 

37



--------------------------------------------------------------------------------

answerable for the default, negligence or misconduct of any attorney or agent
selected by it with reasonable care. Except as otherwise provided herein, the
Trustee shall not be answerable for the exercise of any discretion or power
under the Indenture or for anything whatsoever in connection with the trust
hereunder, except only its own willful misconduct or negligence.

Section 12.04. Compensation. The Company shall pay to the Trustee such
compensation for its services hereunder as is specified in the Agreement or such
other written agreement between the Company and the Trustee, and also all its
reasonable Ordinary Expenses and Extraordinary Expenses and disbursements,
including the reasonable fees, costs and expenses of its counsel (including
in-house counsel and legal staff). If the Company shall have failed to make any
such payment within a reasonable time, the Trustee shall have, in addition to
any other rights hereunder, a claim, prior to the Bondholders, for the payment
of its compensation and the reimbursement of its expenses (both ordinary and
extraordinary) and any advances made by it upon the moneys and obligations in
the Bond Fund, except for moneys or obligations held by the Trustee for the
payment of particular Bonds. When the Trustee incurs expenses or renders
services in connection with an Event of Default specified in Section 7.01(c) of
the Agreement, the expenses (including the reasonable charges and expenses of
its counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable federal or state bankruptcy,
insolvency or other similar law.

The provisions of this Section shall survive the termination of this Indenture.

Section 12.05. Notice of Default; Right To Investigate. The Trustee shall,
within the later of (a) 30 days after the occurrence thereof or (b) 15 days
after it obtains actual knowledge thereof, give written notice by first class
mail to registered owners of Bonds of all Events of Default known to the
Trustee, unless such Events of Default have been remedied. The Trustee shall not
be deemed to have notice of any Event of Default under Section 11.01(c), (d) or
(e) (other than payment defaults under Section 6.01(a) of the Agreement) unless
notified in writing of such default by the owners of at least 25% in principal
amount of all Bonds then Outstanding or if it has actual notice thereof. The
Trustee may, however, at any time require of the Issuer full information as to
the performance of any covenant hereunder, and, if information satisfactory to
it is not forthcoming, the Trustee may make or cause to be made, at the expense
of the Company, an investigation into the affairs of the Issuer related to this
Indenture. Copies of any notice required by this Section 12.05 shall also be
sent to each Paying Agent.

Section 12.06. Obligation To Act. Except during the continuance of an Event of
Default, the Trustee shall undertake to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee. If any Event
of Default shall have occurred and be continuing, the Trustee shall exercise
such of the rights and remedies vested in it by this Indenture and shall use the
same degree of care in their exercise as a prudent person would exercise or use
in the circumstances in the conduct of his own affairs. The Trustee shall be
under no obligation to exercise any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Bondholders pursuant to this
Indenture unless such Bondholders shall have offered to the Trustee security or
indemnity satisfactory to it against the costs, expenses and liabilities which
might be incurred in compliance with such request or direction. Wherever in this
Indenture provision is made for

 

38



--------------------------------------------------------------------------------

indemnity by the owners of the Bonds, if the owner providing such indemnity has
an aggregate net worth or net asset value of at least $50,000,000, as set forth
in its most recent audited financial statements or as otherwise satisfactorily
demonstrated to the Trustee, the Trustee may not require any indemnity bond or
other security for such indemnity. In any case where more than one owner is
providing indemnity, such indemnity shall be several and not joint and, as to
each owner, such indemnity obligations shall not exceed its percentage interest
of outstanding Bonds.

Section 12.07. Reliance. The Trustee may act on any requisition, resolution,
notice, telegram, request, consent, direction, waiver, certificate, statement,
affidavit, voucher, bond or other paper or document which it in good faith
believes to be genuine and to have been passed or signed by the proper persons
or to have been prepared and furnished pursuant to any of the provisions of the
Indenture or the Guaranty, and the Trustee shall be under no duty to make any
investigation as to any statement contained in any such instrument, but may
accept the same as conclusive evidence of the accuracy of such statement.

Section 12.08. Trustee May Deal in Bonds. The Trustee may in good faith buy,
sell, own, hold and deal in any of the Bonds and may join in any action which
any Bondholders may be entitled to take with like effect as if the Trustee were
not a party to this Indenture. The Trustee may also engage in or be interested
in any financial or other transaction with the Issuer or the Company.

Section 12.09. Resignation of Trustee. The Trustee may resign and be discharged
of the trusts created by the Indenture by written resignation filed with the
Issuer and the Company not fewer than 60 days before the date when it is to take
effect. Such resignation shall take effect only upon the appointment and
acceptance of a successor trustee.

Section 12.10. Removal of Trustee. Any Trustee hereunder may be removed at any
time by an instrument appointing a successor to the Trustee so removed, executed
by the Majority Holders and filed with the Trustee and the Issuer. A successor
Trustee may be appointed by the Majority Holders in the same instrument. Subject
to Section 12.11 hereof, if a successor Trustee does not take office within
60 days after the retiring Trustee resigns or is removed, the retiring Trustee,
the Company, the Issuer or the holders of at least 25% in principal amount of
the outstanding Bonds may petition, at the expense of the Company, a court of
competent jurisdiction for the appointment of a successor Trustee. Such removal
shall take effect only upon the appointment and acceptance of a successor
Trustee.

Section 12.11. Appointment of Successor Trustee. If the Trustee or any successor
trustee resigns or is removed or dissolved, or if its property or business is
taken under the control of any state or federal court or administrative body, a
vacancy shall forthwith exist in the office of the Trustee, and the Issuer, at
the direction of the Company, shall appoint a successor and shall mail notice of
such appointment to registered owners of the Bonds. If the Issuer fails to make
such appointment promptly, the owners of a majority in principal amount of the
Bonds then Outstanding may do so.

 

39



--------------------------------------------------------------------------------

Section 12.12. Qualification of Successor. A successor trustee shall be a
national banking association with trust powers or a bank and trust company or a
trust company having capital and surplus of at least $50,000,000 and rated
Baa3/P-3 or better by Moody’s or be otherwise acceptable to Moody’s if the Bonds
are then rated by Moody’s or BBB- or better by S&P or be otherwise acceptable to
S&P if the Bonds are then rated by S&P, if there be one able and willing to
accept the trust on reasonable and customary terms.

Section 12.13. Instruments of Succession. Any successor trustee shall execute,
acknowledge and deliver to the Issuer an instrument accepting such appointment
hereunder, and thereupon such successor trustee, without any further act, deed
or conveyance, shall become fully vested with all the estates, properties,
rights, powers, trusts, duties and obligations of its predecessor in the trust
hereunder, with like effect as if originally named Trustee herein. The Trustee
ceasing to act hereunder shall pay over to the successor trustee all moneys held
by it hereunder, and, upon request of the successor trustee, the Trustee ceasing
to act and the Issuer shall execute and deliver an instrument transferring to
the successor trustee all the estates, properties, rights, powers and trusts
hereunder of the Trustee ceasing to act.

Section 12.14. Merger of Trustee. Any corporation or association into which any
Trustee hereunder may be merged or with which it may be consolidated, or any
corporation or association resulting from any merger or consolidation to which
any Trustee hereunder shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor trustee under the Indenture, without the execution or filing of any
paper or any further act on the part of the parties hereto, anything herein to
the contrary notwithstanding.

Section 12.15. Trustee Not Required To Expend or Risk Own Funds. No provision of
this Indenture, the Agreement or the Guaranty or of any other financing document
pertinent to the Bonds shall require the Trustee to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers. The Trustee
shall not be required to give bond or surety to act under this Indenture.

Section 12.16. Right of Trustee To Pay Taxes and Other Charges. In case any tax,
assessment or governmental or other charge upon any part of the trust estate is
not paid as required herein, the Trustee may, but shall not be required to, pay
such tax, assessment or governmental or other charge, without prejudice,
however, to any rights of the Trustee or the Bondholders hereunder arising in
consequence of such failure, and any amount at any time so paid under this
Section 12.16, with interest thereon from the date of payment at the prime rate
of the Trustee, shall become so much additional indebtedness secured by this
Indenture, and the same shall be paid out of the proceeds of Revenues collected
from the property herein conveyed, if not otherwise caused to be paid, but the
Trustee shall be under no obligation to make any such payment unless it shall
have been requested to do so by the owners of at least 25% in aggregate
principal amount of all Bonds then Outstanding and shall have been provided with
adequate funds for the purpose of such payment.

Section 12.17. Trust Estate May Be Vested in Separate or Co-Trustee. It is the
purpose of this Indenture that there shall be no violation of any law of any
jurisdiction (including particularly the law of the State) denying or
restricting the right of banking corporations or associations to transact
business as trustee in such jurisdiction. It is recognized that in case of
litigation under this

 

40



--------------------------------------------------------------------------------

Indenture or the Agreement, and in particular in case of the enforcement of
either on default, or in case the Trustee deems that by reason of any present or
future law of any jurisdiction it may not exercise any of the powers, rights or
remedies herein granted to the Trustee or hold title to the trust estate, in
trust, as herein granted, or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Trustee appoint
an additional individual or institution as a separate or co-trustee. The expense
of any separate or co-trustee shall be borne by the Company. The following
provisions of this Section 12.17 are adapted to these ends.

In the event that the Trustee appoints an additional individual or institution
as a separate or co-trustee, each and every remedy, power, right, claim, demand,
cause of action, immunity, estate, title, interest and lien expressed or
intended by this Indenture to be exercised by or vested in or conveyed to the
Trustee with respect thereto shall be exercisable by and vested in such separate
or co-trustee but only to the extent necessary to enable such separate or
co-trustee to exercise such powers, rights and remedies, and every covenant and
obligation necessary to the exercise thereof by such separate or co-trustee
shall run to and be enforceable by either of them.

Should any deed, conveyance or instrument in writing from the Issuer be required
by the separate trustee or co-trustee so appointed by the Trustee for more fully
and certainly vesting in and confirming to him such properties, rights, powers,
trusts, duties and obligations, any and all such deeds, conveyances and
instruments in writing shall, on request, be executed, acknowledged and
delivered by the Issuer. In case any separate trustee or co-trustee, or a
successor to either, shall become incapable of acting, resign or be removed, all
the estate properties, rights, powers, trusts, duties and obligations of such
separate trustee or co-trustee, so far as permitted by law, shall vest in and be
exercised by the Trustee until the appointment of a new trustee or successor to
such separate trustee or co-trustee.

No trustee hereunder shall be personally liable by reason of any act or omission
of any other trustee hereunder.

Section 12.18. Reliance Upon Counsel. The Trustee may consult with Counsel
satisfactory to it, and the opinion of such Counsel selected by the Trustee
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by such Trustee under this Indenture, the Agreement
or the Guaranty in good faith and in reliance thereon.

Section 12.19. No Implied Duties. The Trustee shall be obligated to perform such
duties and only such duties as are herein and in the Bonds specifically set
forth and as are required by applicable law and no implied duties or obligations
of the Trustee shall be read into this Indenture or the Bonds. The permissive
rights of the Trustee to do things enumerated in this Indenture shall not be
construed as a duty.

Section 12.20. No Responsibility for Securities Laws. The Trustee shall have no
responsibility with respect to any information in any offering memorandum or
other disclosure material distributed with respect to the Bonds or for
compliance with securities laws in connection with the issuance and sale of the
Bonds.

 

41



--------------------------------------------------------------------------------

Section 12.21. No Responsibility for Yield Covenants. Except as specified in
Section 8.05 hereof, the Trustee shall have no responsibility with respect to
compliance by the Issuer or the Company with Section 148 of the Code or any
covenant in this Indenture or in the Agreement regarding yields on investments.

Section 12.22. No Responsibility for Filings. The Trustee shall not be
responsible for (a) the validity, priority, recording, rerecording, filing or
refiling of this Indenture or any supplemental indenture; (b) any instrument or
document of further assurance or collateral assignment; (c) any financing
statements or amendments or modifications thereto, other than continuation
statements; (d) the validity of the execution of the Issuer of this Indenture or
any supplemental indenture or documents of further assurance; (e) the
sufficiency of the security of the Bonds issued hereunder; and (f) the value of
or title to the Project.

Section 12.23. Pledge Agreement. The Trustee is hereby authorized and directed
to enter into the Pledge Agreement (which Pledge Agreement shall pledge and
assign to the Trustee the Company’s rights to amounts payable to the Company
under the Biogas Agreement). Notwithstanding the foregoing, in the event of any
inconsistencies between such agreement and this Indenture, the provisions of
this Indenture shall control. The Trustee shall not enter into new, substitute
or replacement pledge, cash management or lockbox agreements inconsistent with
this Indenture.

Section 12.24. Trustee Notices. Except as otherwise expressly provided
hereunder, the Trustee shall not be required to give or furnish any notice,
demand, report, reply, statement, advice or opinion to the Company or any other
Person, and the Trustee shall not incur any liability for its failure or refusal
to give or furnish the same unless obligated or required to do so by express
provisions hereof.

ARTICLE XIII

THE PAYING AGENT

Section 13.01. The Paying Agent.

(a) The Paying Agent shall agree to:

(i) hold all sums held by it for the payment of the principal or redemption
price of, or interest on, Bonds in trust for the benefit of the owners of such
Bonds until such sums shall be paid to such owners or otherwise disposed of as
herein provided;

(ii) at any time during the continuance of any default in the payment of
principal or redemption price of or interest on the Bonds, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent; and

 

42



--------------------------------------------------------------------------------

(iii) keep such books and records as shall be consistent with prudent industry
practice and to make such books and records available for inspection by the
Issuer, the Trustee, the Bank and the Company at all reasonable times.

(b) The Paying Agent shall be a corporation or association duly organized under
the laws of the United States of America or any state or territory thereof, or a
bank with trust powers or a trust company having a combined capital stock,
surplus and undivided profits of at least $50,000,000 and authorized by law to
perform all the duties imposed upon it by this Indenture. The Paying Agent may
at any time resign and be discharged of the duties and obligations created by
this Indenture by giving at least 60 days’ notice to the Issuer, the Trustee and
the Company. In the event that the Issuer, at the request of the Company, shall
fail to appoint a successor Paying Agent, upon the resignation or removal of the
Paying Agent, the Trustee shall either appoint a Paying Agent or itself act as
Paying Agent until the appointment of a successor Paying Agent. Any successor
Paying Agent shall either be rated Baa/P-3 or better by Moody’s or be otherwise
acceptable to Moody’s if the Bonds are then rated by Moody’s. The Paying Agent
may be removed at any time by an instrument signed by the Company, filed with
the Issuer and the Trustee.

In the event of the resignation or removal of the Paying Agent, the Paying Agent
shall deliver any Bonds and moneys held by it in such capacity to its successor
or, if there is no successor, to the Trustee.

(c) The Paying Agent in performing its duties hereunder shall be entitled to the
same protective provisions in the performance of its duties as are specified in
Article XII of this Indenture with respect to the Trustee hereunder to the same
extent and as fully for all intents and purposes as though the Paying Agent had
been expressly named therein in place of such Trustee and as though the
applicable provisions of Article XII of this Indenture had been set forth herein
at length.

Section 13.02. Notices. The Trustee shall, within 30 days of the resignation or
removal of the Paying Agent or the appointment of a successor Paying Agent, give
notice thereof by first class mail, postage prepaid, to the owners of the Bonds.

ARTICLE XIV

ACTS OF BONDHOLDERS; EVIDENCE OF OWNERSHIP

Except as otherwise stated herein, any action to be taken by Bondholders may be
evidenced by one or more concurrent written instruments of similar tenor signed
or executed by such Bondholders (or their beneficial owners) in person or by an
agent appointed in writing. The initial purchasers of the Bonds from the
Underwriter are hereby acknowledged by the Trustee as the beneficial owners
thereof. The fact and date of the execution by any person of any such instrument
may be proved by acknowledgment before a notary public or other officer
empowered to take acknowledgments or by an affidavit of a witness to such
execution. Where such execution is by an officer of a corporation or a member of
a partnership, on behalf of such corporation or partnership, such certificate or
affidavit shall also constitute sufficient proof of his authority. The fact and
date of the execution of any such instrument or writing, or

 

43



--------------------------------------------------------------------------------

the authority of the person executing the same, may also be proved in any other
manner which the Trustee deems sufficient. The ownership of the Bonds shall be
proved by the Bond Register. Any action by the owner of any Bond shall bind all
future owners of the same Bond in respect of anything done or suffered by the
Issuer or the Trustee in pursuance thereof.

ARTICLE XV

AMENDMENTS AND SUPPLEMENTS

Section 15.01. Amendments and Supplements Without Bondholders’ Consent. This
Indenture may be amended or supplemented at any time and from time to time,
without the consent of the Bondholders, but with the consent of the Paying
Agent, if the amendment or supplement would materially adversely affect or alter
the duties or obligations of the Paying Agent under this Indenture, by a
supplemental indenture authorized by a resolution of the Issuer and filed with
the Trustee, for one or more of the following purposes:

(a) to add additional covenants of the Issuer or to surrender any right or power
herein conferred upon the Issuer;

(b) for any purpose not inconsistent with the terms of this Indenture or to cure
any ambiguity or to correct or supplement any provision contained herein or in
any supplemental indenture which may be defective or inconsistent with any other
provision contained herein or in any supplemental indenture, or to make such
other provisions in regard to matters or questions arising under this Indenture
which shall not adversely affect the interests of the owners of the Bonds;

(c) to permit the Bonds to be converted to certificateless securities or vice
versa or securities represented by a master certificate held in trust, ownership
of which, in either case, is evidenced by book entries on the books of the Bond
Registrar, for any period of time, or to conform to the procedures of the
Securities Depository to effect the book-entry system set forth in Section 2.13
hereof;

(d) to permit the appointment of a co-trustee under this Indenture;

(e) to modify, alter, supplement or amend this Indenture in such manner as shall
permit the qualification hereof under the Trust Indenture Act of 1939, as from
time to time amended;

(f) to modify, alter, amend or supplement this Indenture in any other respect
which is not materially adverse to the Bondholders; and

(g) to conform to the requirements of any Rating Service.

Before the Issuer and the Trustee shall enter into any supplemental indenture
pursuant to this Section, there shall have been delivered to the Trustee a
Favorable Opinion stating the requirements of such opinion and also stating that
such supplemental indenture will, upon the execution and delivery thereof, be
valid and binding upon the Issuer in accordance with its terms.

 

44



--------------------------------------------------------------------------------

Section 15.02. Amendments With Bondholders’ Consent. This Indenture may be
amended or supplemented at any time or from time to time, except with respect to
(a) the principal, redemption price and interest payable upon any Bonds, (b) the
Interest Payment Dates, the dates of maturity or the redemption provisions of
any Bonds and (c) this Article, by a supplemental indenture consented to by the
Company, and if the amendment or supplement would materially adversely affect or
alter the duties or obligations of the Paying Agent under this Indenture, with
the consent of the Paying Agent, and approved by the Majority Holders which
would be affected by the action proposed to be taken. This Indenture may be
amended with respect to the matters enumerated in clauses (a) through (c) of the
preceding sentence with the unanimous consent of all Bondholders, the Company
and the Paying Agent and the Trustee, if required by the preceding sentence of
this Section.

Before the Issuer and the Trustee shall enter into any supplemental indenture
pursuant to this Section, there shall have been delivered to the Trustee a
Favorable Opinion stating the requirements of such opinion and also stating that
such supplemental indenture will, upon the execution and delivery thereof, be
valid and binding upon the Issuer in accordance with its terms.

Section 15.03. Amendment of Agreement. The Issuer and the Company may enter
into, with the consent of the Trustee but without the consent of the holders of
the Bonds (other than as hereinafter provided in this Section 15.03), any
amendment, change, addition to, consent, waiver or modification of the Agreement
(a) to cure any ambiguity, formal defect, omission or inconsistent provisions,
(b) to conform to the requirements of the Indenture or the Rating Service or
(c) to make any other change that does not adversely affect the interest of the
Bondholders. If the Issuer and the Company propose to amend the Agreement in
such a manner as would adversely affect the interests of the Bondholders, the
Trustee shall notify Bondholders of the proposed amendment and may consent
thereto with the consent of the Majority Holders which would be affected by the
action proposed to be taken, provided that the Trustee shall not, without the
unanimous consent of the owners of all Bonds then Outstanding, consent to any
amendment which would (i) decrease the payments payable, or change the date
payments are so payable, under Section 6.02 of the Agreement, (ii) reduce the
stated term of the Agreement, (iii) reduce the Company’s obligations under
Section 6.02 of the Agreement or (iv) reduce the aforesaid aggregate principal
amount of the Bonds, the owners of which are required to consent to such an
amendment.

Section 15.04. Amendment of Guaranty. The Guaranty may be amended only in
accordance with the provisions thereof.

Section 15.05. Trustee Authorized To Join in Amendments and Supplements;
Reliance on Counsel. The Trustee is authorized to join with the Issuer in the
execution and delivery of any supplemental indenture or amendment permitted by
this Article and in so doing shall be fully protected by a Favorable Opinion
that such supplemental indenture or amendment is so permitted and has been duly
authorized by the Issuer and that all things necessary to make it a valid and
binding agreement have been done.

Section 15.06. Consent of Company. Anything herein to the contrary
notwithstanding, so long as the Company is not in default under the Agreement, a
supplemental indenture under this Article which affects any right of the Company
shall not become effective unless and until the Company shall have consented in
writing to the execution and delivery of such supplemental indenture.

 

45



--------------------------------------------------------------------------------

ARTICLE XVI

DEFEASANCE

(a) If the Issuer shall pay or cause to be paid to the holders and owners of the
Bonds the principal of and interest to become due thereon at the times and in
the manner stipulated therein, and if the Issuer shall keep, perform and observe
all and singular the covenants and promises in the Bonds and in this Indenture
expressed as to be kept, performed and observed by it on its part and shall pay
or cause to be paid all other sums payable hereunder by the Issuer, then these
presents and the estate and rights hereby granted shall cease, terminate and be
void, and thereupon the Trustee shall cancel and discharge the lien of this
Indenture, and the Issuer shall prepare or cause to be prepared and the Trustee
shall execute and deliver to the Issuer such instruments in writing as shall be
requisite to satisfy the lien hereof, and reconvey to the Issuer the estate
hereby conveyed, and assign and deliver to the Issuer any property at the time
subject to the lien of this Indenture which may then be in its possession,
except moneys or Governmental Obligations held by it for the payment of the
principal of and interest on the Bonds.

(b) Provision for the payment of Bonds shall be deemed to have been made when
the Trustee holds in the Bond Fund, in trust and irrevocably set aside
exclusively for such payment, (i) moneys sufficient to make such payment of
principal, redemption premium, if any, and interest on the Bonds; and/or
(ii) noncallable, nonprepayable Governmental Obligations (provided that in
either case the Trustee shall have received a Favorable Opinion) maturing as to
principal and interest in such amounts and at such times as will provide
sufficient moneys (without consideration of any reinvestment thereof) to make
such payment of principal, redemption premium, if any, and interest on the
Bonds.

No Bonds in respect of which a deposit under clause (i) or (ii) above has been
made shall be deemed paid within the meaning of this Article unless the Trustee
is satisfied that the amounts deposited are sufficient to make all payments that
might become due on the Bonds, with respect to which the Trustee may rely on a
verification certificate or report of independent certified public accountants,
a copy of which certificate or report shall also be furnished to Moody’s, if the
Bonds are then rated by Moody’s, and/or S&P, if the Bonds are then rated by S&P.
Neither the obligations nor moneys deposited with the Trustee pursuant to this
Section shall be withdrawn or used for any purpose other than, and shall be
segregated and held in trust for, the payment of the principal, redemption price
and interest on the Bonds with respect to which such deposit has been made. In
the event that such moneys or obligations are to be applied to the payment of
principal or redemption price of any Bonds more than 60 days following the
deposit thereof with the Trustee, the Trustee shall mail a notice to the owners
of the Bonds to be redeemed or deemed paid or redeemed, stating that such moneys
or obligations have been deposited and identifying the Bonds for the payment of
which such moneys or obligations are being held to all owners of Bonds for the
payment of which such moneys or obligations are being held at their registered
addresses and to S&P, if the Bonds are then rated by S&P, and Moody’s, if the
Bonds are then rated by Moody’s.

 

46



--------------------------------------------------------------------------------

(c) Anything in Article XVI to the contrary notwithstanding, if moneys or
Governmental Obligations have been deposited or set aside with the Trustee
pursuant to this Article for the payment of the principal or redemption price of
the Bonds and the interest thereon and the principal or redemption price of such
Bonds and the interest thereon shall not have in fact been actually paid in
full, no amendment to the provisions of this Article shall be made without the
consent of the owner of each of the Bonds affected thereby.

The Issuer or the Company may at any time surrender to the Trustee for
cancellation by it any Bonds previously authenticated and delivered hereunder,
which the Issuer or the Company may have acquired in any manner whatsoever, and
such Bonds, upon such surrender and cancellation, shall be deemed to be paid and
retired.

ARTICLE XVII

MISCELLANEOUS

Section 17.01. No Personal Recourse. No recourse shall be had for any claim
based on the Agreement, the Sublease, the Tax Regulatory Agreement, the
Indenture or the Bonds against any elected official, officer or employee, past,
present or future, of the Issuer or of any successor body as such, either
directly or through the Issuer or any such successor body, under any
constitutional provision, statute or rule of law, or by the enforcement of any
assessment or by any legal or equitable proceeding or otherwise.

Section 17.02. Deposit of Funds for Payment of Bonds. If the principal or
redemption price of any Bonds becoming due, either at maturity or by call for
redemption or otherwise, together with all interest accruing thereon to the due
date, has been paid or provision therefor made in accordance with Article XVI,
all interest on such Bonds shall cease to accrue on the due date and all
liability of the Issuer with respect to such Bonds shall likewise cease, except
as hereinafter provided. Thereafter the owners of such Bonds shall be restricted
exclusively to the funds so deposited for any claim of whatsoever nature with
respect to such Bonds, and the Trustee shall hold such funds in trust for such
owners.

Moneys which remain unclaimed two years after the due date shall, at the written
request of the Company, and if the Company is not, at the time, to the knowledge
of the Trustee, in default with respect to any covenant in the Agreement or the
Bonds, be paid to the Company pursuant to its payment instructions, and the
owners of the Bonds for which the deposit was made shall thereafter be limited
to a claim against the Company. Such moneys shall be held in trust uninvested
and none of the Issuer, the Company, the Trustee or the Paying Agent shall be
obligated to pay any interest on such moneys.

Section 17.03. No Rights Conferred on Others. Nothing herein contained shall
confer any right upon any person other than the parties hereto, the Company, the
Bank and the owners of the Bonds.

Section 17.04. Severability. If any term or provision of this Indenture or the
Bonds or the application thereof for any reason or circumstance shall to any
extent be held invalid or unenforceable, the remaining provisions or the
application of such term or provision to persons and situations other than those
as to which it is held invalid or unenforceable shall not be affected thereby,
and each term and provision hereof and thereof shall be valid and enforced to
the fullest extent permitted by law.

 

47



--------------------------------------------------------------------------------

Section 17.05. Notices. Unless otherwise provided hereunder or in the Agreement,
all notices, certificates or other communications hereunder to be given by any
of the following parties to any of the other following parties shall be deemed
to have been sufficiently given and received by such parties only upon actual
receipt and delivery thereof by mail, overnight delivery, by Electronic Notice,
or by telephone, confirmed in writing, to the relevant party as follows:

 

If to Company:   

Microgy Grand Island, LLC

  

c/o Environmental Power Corporation

  

Suite 610

  

120 White Plains Road

  

Tarrytown, NY 10591

  

Attention: Chief Financial Officer

  

Facsimile: (914) 631-1436

With a copy to:   

General Counsel

  

Facsimile: (914) 631-1436

If to Issuer:   

The City of Grand Island, Nebraska

  

100 East First Street

  

Grand Island, NE 68801

  

Attention: Finance Director

  

Telephone: (308) 385-5444, Ext 169

  

Email: finance@grand-island.com

If to Trustee;    Paying Agent;    Bond Registrar:   

Wells Fargo Bank, National Association

  

Suite 810

  

4 Penn Center

  

1600 JFK Boulevard

  

Philadelphia, PA 19103

  

Attention: Corporate Trust Services Group

  

Facsimile: (215) 861-9440

Any Paying Agent    other than Trustee:   

At the address designated to the Issuer and the Trustee

  

All notices or other communications by the Trustee to any Bondholder hereunder
shall be deemed to have been sufficiently given and received by such Bondholder
upon the mailing thereof by first class mail.

 

48



--------------------------------------------------------------------------------

The Issuer, the Company, the Trustee, the Paying Agent and the Bond Registrar
may, by notice given hereunder, designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent.

Section 17.06. Successors and Assigns. All the covenants, promises and
agreements in this Indenture contained by or on behalf of the Issuer, or by or
on behalf of the Trustee, shall bind and inure to the benefit of their
respective successors and assigns, whether so expressed or not.

Section 17.07. Headings for Convenience Only. The descriptive headings in this
Indenture are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

Section 17.08. Counterparts. The Indenture may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute but one and the same instrument.

Section 17.09. Applicable Law. This Indenture shall be governed by and construed
in accordance with the laws of the State; provided, however, that the rights,
duties, immunities and standards of care relating to the Trustee shall be
governed by the law of the jurisdiction in which its Principal Office is
located.

Section 17.10. Notice of Change. The Trustee shall give notice to Moody’s (if
the Bonds are then rated by Moody’s) at 7 World Trade Center at 250 Greenwich
Street, New York, New York 10007, Attention: Structured Transactions Group,
Corporate Department, and S&P (if the Bonds are then rated by S&P) at 55 Water
Street, New York, New York 10041, of any of the following events:

(a) a change in the Trustee or Paying Agent;

(b) an amendment to the Indenture or the Agreement; or

(c) payment or provision therefor of all the Bonds.

The Trustee makes this covenant as a matter of courtesy and accommodation only
and shall not be liable to any Person for any failure to comply therewith.

Section 17.11. Payments Due on Non-Business Days. In any case where the date of
payment of interest on or principal of any Bonds or the date fixed for
redemption of any Bonds or any Purchase Date shall not be a Business Day, then
payment of such interest or principal and any redemption premium or Purchase
Price need not be made by such Paying Agent on such date but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date of maturity or the date fixed for redemption or the Purchase Date, and no
interest shall accrue for the period after such date.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused these presents to be signed in its
name and behalf by the Mayor and its corporate seal to be hereunto affixed and
attested by the City Clerk, and, to evidence its acceptance of the trust hereby
created, the Trustee has caused these presents to be signed in its behalf by its
duly authorized officers.

 

[SEAL]     THE CITY OF GRAND ISLAND, NEBRASKA       By   /s/ Margaret Hornady  
      Mayor Attest:       /s/ RaNae Edwards         City Clerk          

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Trustee

      By   /s/ Marvin Kierstead         Vice President

 

50



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BOND

 

No. R-                $            

THE FOLLOWING TWO BRACKETED PARAGRAPHS ARE TO BE DELETED IF BOND IS NOT BOOK
ENTRY ONLY:

[Unless this Bond is presented by an authorized representative of The Depository
Trust Company, a New York corporation (“DTC”) to the Issuer or its agent for
registration of transfer, exchange or payment, and any Bond issued is registered
in the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC (and any payment is made to Cede & Co. or to such other
entity as is requested by an authorized representative of DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.

As provided in the Indenture referred to herein, until the termination of the
system of book-entry-only transfers through DTC, and notwithstanding any other
provision of the Indenture to the contrary, this Bond may be transferred, in
whole but not in part, only to a nominee of DTC, or by a nominee of DTC to DTC
or a nominee of DTC, or by DTC or a nominee of DTC to any successor securities
depository or any nominee thereof.]

UNITED STATES OF AMERICA

STATE OF NEBRASKA

THE CITY OF GRAND ISLAND, NEBRASKA

SOLID WASTE DISPOSAL FACILITIES REVENUE BONDS

(MICROGY GRAND ISLAND, LLC PROJECT) SERIES 2008

 

Maturity Date    Dated Date    Issue Date    Interest Rate     CUSIP
June 1, 2023    June 24, 2008    June 24, 2008    7.00 %   385676 AA9

 

REGISTERED OWNER:     PRINCIPAL AMOUNT:   DOLLARS

THE CITY OF GRAND ISLAND, NEBRASKA (the “Issuer”), a political subdivision duly
organized and existing under the laws of the State of Nebraska, for value
received, hereby promises to pay (but only out of the sources hereinafter
mentioned) to the Registered Owner set forth above, or registered assigns, on
the Maturity Date, unless this Bond shall have been called for redemption in
whole or in part, upon surrender hereof, the Principal Amount set forth above
and to pay (but only out of the sources hereinafter mentioned) to the Registered
Owner, or registered assigns, interest thereon at the rate set forth above
calculated on the basis of a 360-day year of twelve 30-day months from the most
recent Interest Payment Date (hereinafter defined) to which interest has been
paid or duly provided for, or from the date of authentication hereof if such
date is on an Interest Payment Date to which interest has been paid



--------------------------------------------------------------------------------

or duly provided for, or from the Issue Date specified above if no interest has
been paid or duly provided for, such payments of interest to be made on each
Interest Payment Date until the principal or redemption price hereof has been
paid or duly provided for as aforesaid. The principal or redemption price of
this Bond (or of a portion of this Bond, in the case of a partial redemption) is
payable to the Registered Owner hereof in immediately available funds upon
presentation and surrender hereof at the principal corporate trust office of the
Trustee (hereinafter defined) or its successor, as paying agent (the “Paying
Agent”), under the Trust Indenture dated as of June 1, 2008 (the “Indenture”) by
and between the Issuer and Wells Fargo Bank, National Association, or its
successor, as trustee (the “Trustee”), securing the series of Bonds of which
this Bond is one. CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS SPECIFIED THEREFOR IN THE INDENTURE. All payments of interest on Bonds
shall be paid to the Registered Owner hereof whose name appears in the Bond
Register kept by the Bond Registrar as of the close of business on the
applicable Regular or Special Record Dates in immediately available funds by
wire transfer to a bank within the continental United States or deposited to a
designated account if such account is maintained with the Paying Agent as
directed by the Registered Owner in writing or as otherwise directed in writing
by the Registered Owner at least five Business Days prior to each Interest
Payment Date. The Regular Record Date for any Interest Payment Date shall be the
close of business on the fifteenth day (whether or not a Business Day) of the
calendar month immediately preceding such Interest Payment Date. Any interest on
any Bond which is payable, but is not punctually paid or provided for, on any
Interest Payment Date and within any applicable grace period (herein called
“Defaulted Interest”) shall forthwith cease to be payable to the Registered
Owner hereof on the relevant Regular Record Date by virtue of having been such
Registered Owner, and such Defaulted Interest shall be paid to the person in
whose name this Bond is registered at the close of business on a Special Record
Date to be fixed by the Trustee, such date to be no more than 15 or less than
10 days prior to the date of proposed payment. This Bond is registered as to
both principal and interest in the Bond Register kept by the Bond Registrar and
may be transferred or exchanged, subject to the further conditions specified in
the Indenture, only upon surrender hereof at the office of the Bond Registrar.
This Bond is payable solely from the sources hereinafter mentioned.

THIS BOND IS THE LIMITED OBLIGATION OF THE ISSUER. THE PRINCIPAL OF, PREMIUM, IF
ANY, AND INTEREST ON THIS BOND ARE PAYABLE SOLELY OUT OF THE RENTS AND OTHER
AMOUNTS DERIVED BY THE ISSUER UNDER THE AGREEMENT. THIS BOND SHALL NEVER
CONSTITUTE AN INDEBTEDNESS OF THE ISSUER, WITHIN THE MEANING OF ANY
CONSTITUTIONAL PROVISION OR STATUTORY LIMITATION, AND SHALL NOT CONSTITUTE NOR
GIVE RISE TO A PECUNIARY LIABILITY OF THE ISSUER OR A CHARGE AGAINST ITS GENERAL
CREDIT OR TAXING POWERS. Neither the faith and credit nor the taxing power of
the State of Nebraska, or any political subdivision thereof, is pledged to the
payment of the principal of the Bonds or the interest thereon or other costs
incidental thereto. Rental payments sufficient for the prompt payment, when due,
of the principal of, premium, if any, and interest on the Bonds are to be paid
to the Trustee for the account of the Issuer and deposited in a special account
created by the Issuer and designated “Bond Fund” and such rental payments have
been duly pledged and assigned for that purpose, and in addition, the rights of
the Issuer (other than certain indemnification rights and the payment of,
premium, if any, certain expenses of the Issuer related to the Project) under
the Agreement have been assigned to the Trustee to secure payment of such
principal, premium, if any, and interest under the Indenture.

 

A-2



--------------------------------------------------------------------------------

This Bond is one of a duly authorized issue of industrial development revenue
bonds of the Issuer issued in the aggregate principal amount of $7,000,000
designated “The City of Grand Island, Nebraska Solid Waste Disposal Facilities
Revenue Bonds (Microgy Grand Island, LLC Project) Series 2008” (the “Bonds”)
issued under the Indenture. The Bonds are issued pursuant to and in full
compliance with the Constitution and laws of the State of Nebraska, particularly
the Nebraska Industrial Development Act, Chapter 13, Article 11, Reissue Revised
Statutes of Nebraska, 1997, as amended (the “Act”), and by appropriate action
duly taken by the City Council of the Issuer which authorizes the execution and
delivery of the Agreement and the Indenture. The Bonds are being issued by the
Issuer for the purpose of financing a portion of the costs of acquiring,
constructing, improving and equipping certain solid waste disposal facilities
located in Grand Island, Nebraska (the “Project”). The Issuer will provide the
proceeds of the Bonds to Microgy Grand Island, LLC (the “Company”) pursuant to
the provisions of a Lease Agreement, dated as of June 1, 2008 (the “Agreement”),
between the Issuer and the Company.

The Bonds are payable solely from and secured by a pledge of the Trust Estate,
which includes, among other things, (i) all of the right, title and interest of
the Issuer in and to the Revenues, including, without limitation, “Rent
Payments” (the sources for which Rent Payments shall include, without
limitation, amounts paid to or at the direction of the Company under the Biogas
Agreement, as defined by the Agreement, or under any other biogas sale agreement
to which the Company is party and the proceeds of the sale of Credits, as
defined by the Agreement, by or on behalf of the Company) made by the Company
pursuant to the Agreement, (ii) the Agreement and all right, title and interest
of the Issuer under and pursuant to the Agreement, insofar as they relate to all
the Bonds issued and outstanding under the Indenture (except for the
indemnification and expense reimbursement rights and other rights contained in
the Agreement and any rights of the Issuer to receive notices, certificates,
requests, requisitions, directions and other communications under the
Agreement), including, without limitation, all payments to be received under and
pursuant to and subject to the provisions of the Agreement, and (iii) all
amounts on deposit in the Bond Fund (including the Lockbox Account therein), the
Construction Fund, the Debt Service Reserve Fund or other funds created under
the Indenture (other than the Rebate Fund and the Maintenance Reserve Fund). The
payment of principal of, premium, if any, and interest on the Bonds has been
unconditionally guaranteed by the Company pursuant to a Guaranty Agreement dated
as of June 1, 2008, entered into between the Company, in its capacity as
Guarantor, and the Trustee. Except as otherwise specified in the Indenture, this
Bond is entitled to the benefits of the Indenture equally and ratably both as to
principal (redemption price, including redemption premium) and interest with all
other Bonds issued under the Indenture, to which reference is made for a
description of the rights of the owners of the Bonds; the rights and obligations
of the Issuer; the rights, duties and obligations of the Trustee; and the
provisions relating to amendments to and modifications of the Indenture, to all
of which the Registered Owner of this Bond assents by acceptance of this Bond.
Reference is also hereby made to the Agreement for the provisions, among others,
with respect to the nature and extent of the rights, duties and obligations
thereunder of the Issuer, the Trustee and the Company and the modification or
amendment of the Agreement.

 

A-3



--------------------------------------------------------------------------------

FOR SO LONG AS THIS BOND IS HELD IN BOOK-ENTRY FORM REGISTERED IN THE NAME OF
CEDE & CO. ON THE REGISTRATION BOOKS OF THE ISSUER KEPT BY THE TRUSTEE, AS BOND
REGISTRAR, THIS BOND, IF CALLED FOR PARTIAL REDEMPTION IN ACCORDANCE WITH THE
INDENTURE, SHALL BECOME DUE AND PAYABLE ON THE REDEMPTION DATE DESIGNATED IN THE
NOTICE OF REDEMPTION GIVEN IN ACCORDANCE WITH THE INDENTURE AT, AND ONLY TO THE
EXTENT OF, THE REDEMPTION PRICE, PLUS ACCRUED INTEREST TO THE SPECIFIED
REDEMPTION DATE, AND THIS BOND SHALL BE PAID, TO THE EXTENT SO REDEEMED,
(i) UPON PRESENTATION AND SURRENDER THEREOF AT THE OFFICE SPECIFIED IN SUCH
NOTICE OR (ii) AT THE WRITTEN REQUEST OF CEDE & CO., BY CHECK OR DRAFT MAILED TO
CEDE & CO. BY THE TRUSTEE OR BY WIRE TRANSFER TO CEDE & CO. BY THE TRUSTEE IF
CEDE & CO. AS BONDOWNER SO ELECTS. IF, ON THE REDEMPTION DATE, MONEYS FOR THE
REDEMPTION OF BONDS TO BE REDEEMED, TOGETHER WITH INTEREST TO THE REDEMPTION
DATE, SHALL BE HELD BY THE TRUSTEE SO AS TO BE AVAILABLE THEREFOR ON SUCH DATE,
AND AFTER NOTICE OF REDEMPTION SHALL HAVE BEEN GIVEN IN ACCORDANCE WITH THE
INDENTURE, THEN, FROM AND AFTER THE REDEMPTION DATE, THE AGGREGATE PRINCIPAL
AMOUNT OF THIS BOND SHALL BE IMMEDIATELY REDUCED BY AN AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT THEREOF SO REDEEMED, NOTWITHSTANDING WHETHER THIS
BOND HAS BEEN SURRENDERED TO THE TRUSTEE FOR CANCELLATION.

If an Event of Default occurs, the principal of all Bonds issued under the
Indenture may become due and payable upon the conditions and in the manner and
with the effect provided in the Indenture.

No recourse shall be had for the payment of the principal of, redemption
premium, if any, or interest on this Bond, or for any claim based hereon or on
the Indenture, against any member, officer or employee, past, present or future,
of the Issuer or of any successor body, as such, either directly or through the
Issuer or any such successor body, under any constitutional provision, statute
or rule of law, or by the enforcement of any assessment or by any legal or
equitable proceeding or otherwise.

Authorized Denominations

Bonds will be issued in the denominations of $100,000 and integral multiples of
$5,000 in excess thereof.

Interest Payment Dates

Interest is payable semiannually on each June 1 and December 1, commencing
December 1, 2008, until maturity or prior redemption.

Optional Redemption

The Bonds shall be subject to redemption at the option of the Issuer, at the
direction of the Company, in whole or in part, and if in part, in authorized
denominations, from funds available for such purpose in the Bond Fund, on
June 1, 2018, and on any date thereafter, at a redemption price equal to the
principal amount of the Bonds to be redeemed and accrued interest, if any, to
the date of redemption.

 

A-4



--------------------------------------------------------------------------------

Mandatory Redemption

The outstanding Bonds are subject to mandatory redemption and shall be redeemed
by the Issuer, in part, prior to their scheduled maturity, with money from the
Bond Fund, at a redemption price equal to the principal amount thereof and
accrued interest, if any, to the date of redemption, on June 1 of each of the
following years, in the principal amounts, respectively, as shown in the
following schedule:

 

Redemption
Year    Principal
Amount    Redemption
Year     Principal
Amount 2011    $ 350,000    2018     $ 560,000 2012      370,000    2019      
595,000 2013      400,000    2020       640,000 2014      425,000    2021      
685,000 2015      455,000    2022       730,000 2016      485,000    2023
(maturity)     785,000 2017      520,000     

The principal amount of the Bonds so required to be redeemed on any such
mandatory redemption date shall be reduced by the principal amount of any Bonds
which, at least 45 days prior such redemption date (a) shall have been acquired
by the Trustee at the direction of the Company, at a price not exceeding the
principal amount of such Bonds plus accrued interest to the date of purchase
thereof and delivered to the Trustee for cancellation, or (b) shall have been
redeemed pursuant to any other redemption provision herein and not previously so
credited.

Extraordinary Mandatory Redemption

Taxability. The Bonds shall be subject to mandatory redemption, at a redemption
price equal to 105% of the principal amount being redeemed plus accrued interest
to the redemption date on the 180th day (or such earlier date as may be
designated by the Company) after a “Determination of Taxability,” as such term
is defined by the Agreement. Subject to the foregoing provisions, the Bonds
shall be redeemed in whole unless, in the opinion of Bond Counsel mutually
acceptable to the Issuer, the Trustee and the Company, the redemption of a
portion of such Bonds would have the result that interest payable on the Bonds
remaining outstanding after such redemption would not be includable in the gross
income for federal income tax purposes of any owner of any such Bonds. Any such
partial redemption shall be in such amount as is necessary to accomplish such
result.

Excess Proceeds. The Bonds shall be subject to mandatory redemption, in part, on
any date, to the extent that proceeds of the Bonds are transferred to the Bond
Fund pursuant to Section 5.03 of the Indenture, at a redemption price equal to
the principal amount being redeemed plus accrued interest to the redemption
date.

 

A-5



--------------------------------------------------------------------------------

Extraordinary Optional Redemption

The Bonds are also subject to optional redemption by the Issuer, at the written
direction of the Company, in whole, at any time, at a redemption price equal to
the principal amount being redeemed plus accrued interest to the redemption
date, if:

(a) the Company shall have determined that the continued construction or
operation of the Facility is impracticable, uneconomical or undesirable due to
(i) the imposition of taxes, other than ad valorem taxes currently levied upon
privately owned property used for the same general purpose as the Facility, or
other liabilities or burdens with respect to the Facility or the operation
thereof, (ii) changes in technology, in environmental standards or legal
requirements or in the economic availability of materials, supplies, equipment
or labor, (iii) destruction of or damage to all or part of the Facility or
(iv) the termination of the Biogas Agreement;

(b) all or substantially all of the Facility shall have been condemned or taken
by eminent domain; or

(c) the construction or operation of the Facility shall have been enjoined or
shall have otherwise been prohibited by any order, decree, rule or regulation of
any court or of any federal, state or local regulatory body, administrative
agency or other governmental body.

The Company shall deliver notice to the Trustee of its intention to prepay the
principal of, redemption premium, if any, and interest on the Bonds and cause
the Bonds to be called for optional redemption at least 10 Business Days prior
to the date the Trustee gives notice to the Registered Owners of the Bonds of
the proposed redemption of the Bonds. The Trustee shall cause notice of any
redemption of Bonds under the Indenture, which notice shall be prepared by the
Company, to be mailed by first class mail, postage prepaid (except when DTC is
the Registered Owner of all of the Bonds and except for any person or entity
owning or providing evidence of ownership satisfactory to the Trustee of a legal
or beneficial ownership in at least $1,000,000 of principal amount of Bonds who
so requests, in which cases by certified mail, return receipt requested), to the
Registered Owners of all Bonds to be redeemed at the registered addresses
appearing in the Bond Register kept for such purpose pursuant to Article II of
the Indenture. Each such notice shall (i) be mailed at least 30 days prior to
the redemption date for the Bonds, (ii) identify the Bonds to be redeemed if
less than all Bonds are to be redeemed (specifying the CUSIP numbers, if any,
assigned to the Bonds), (iii) specify the redemption date and the redemption
price, (iv) state whether the notice is conditional or not as permitted by the
Indenture and (v) state that on the redemption date the Bonds called for
redemption will be payable at the office of the Trustee designated in such
notice, that from that date interest will cease to accrue and that no
representation is made as to the accuracy or correctness of the CUSIP numbers
printed therein or on the Bonds; provided, however, that so long as DTC or its
nominee is the sole Registered Owner of the Bonds under the Book-Entry Only
System, redemption notices will be sent to Cede & Co. Any failure on the part of
DTC, a direct participant or indirect participant to give such notice to the
Owner or any defect therein shall not affect the sufficiency or validity of any
proceedings for the redemption of the Bonds. No defect affecting any Bond,
whether in the notice of redemption or mailing thereof (including any failure to
mail such notice), shall affect the validity of the redemption proceedings for
any other Bonds.

 

A-6



--------------------------------------------------------------------------------

Selection of Bonds for Redemption

Except as otherwise provided in the Indenture, the particular Bonds to be called
for redemption shall be selected by the Trustee by lot or any other customary
random method determined by the Trustee to be fair and reasonable, provided that
a portion of a Bond may be redeemed only in authorized denominations.

Transfer of Bonds

This Bond is transferable by the Registered Owner hereof at the designated
office of the Bond Registrar, upon surrender of this Bond, accompanied by a duly
executed instrument of transfer in form and with guaranty of signature
satisfactory to the Bond Registrar, subject to such reasonable regulations as
the Issuer or the Bond Registrar may prescribe, and upon payment of any tax or
other governmental charge incident to such transfer. Upon any such transfer, a
new Bond or Bonds in the same aggregate principal amount will be issued to the
transferee. Except as set forth in this Bond and as otherwise provided in the
Indenture, the person in whose name this Bond is registered shall be deemed the
owner hereof for all purposes, and the Issuer, any Paying Agent, the Bond
Registrar, the Authenticating Agent and the Trustee shall not be affected by any
notice to the contrary.

This Bond shall not be valid or become obligatory for any purpose or be entitled
to any security or benefit under the Indenture until the Certificate of
Authentication hereon shall have been signed by the Trustee as Bond Registrar,
or any successor.

It is hereby certified, recited and declared that all acts, conditions and
things required to exist, happen and be performed precedent to and in the
execution and delivery of the Indenture and the issuance of this Bond do exist,
have happened and have been performed in due time, form and manner as required
by law, and that the issuance of this Bond and the issue of which it forms a
part, together with all other obligations of the Issuer, does not exceed or
violate any constitutional or statutory limitation.

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Bond to be executed in its name
by the manual or facsimile signature of its Mayor and attested by the manual or
facsimile signature of the City Clerk, all as of the date first above written.

 

[SEAL]     THE CITY OF GRAND ISLAND, NEBRASKA       By             Mayor Attest:
            City Clerk      

CERTIFICATE OF AUTHENTICATION

This Bond is one of the Bonds referred to in the within mentioned Indenture.

Date of Authentication:             .

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By       Authorized Signatory

 

A-8



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                  (Please print or type name and
address of assignee) the within Bond and all rights thereunder, and hereby
irrevocably constitutes and appoints                                          
        attorney or agent to transfer the within Bond on the books kept for
registration thereof, with full power of substitution in the premises.

Dated:  _______________

 

Please Insert Social Security or other Identifying Number of Assignee:     
___________________________    NOTICE: The signature to this assignment must
correspond with the name as it appears upon the face of the within Bond in every
particular, without alteration or enlargement or any change whatever.

 

A-9